Exhibit 10.3

 

EXECUTION COPY

 

 

NINTH AMENDED AND RESTATED

LIQUIDITY AGREEMENT

 

among

 

BUNGE ASSET FUNDING CORP.

 

THE FINANCIAL INSTITUTIONS LISTED

ON THE SIGNATURE PAGES HERETO

 

CITIBANK, N.A.,

as Syndication Agent,

 

BNP PARIBAS,

as Documentation Agent,

 

THE BANK OF TOKYO MITSUBISHI UFJ, LTD.,

as Documentation Agent,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

Dated as of November 17, 2011

 

 

J.P. Morgan Securities LLC and Citigroup Global Markets Inc.,
as Lead Arrangers and Joint Bookrunners

 

and

 

BNP Paribas and The Bank of Tokyo Mitsubishi UFJ, Ltd.,
as Joint Lead Arrangers and Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

PAGE

 

 

ARTICLE I DEFINITIONS

1

 

 

SECTION 1.01

Definitions

1

 

 

 

ARTICLE II COMMERCIAL PAPER OPERATIONS

2

 

 

SECTION 2.01

Issuance of Commercial Paper

2

SECTION 2.02

Commercial Paper Account; Payment of Commercial Paper

3

 

 

 

ARTICLE III LIQUIDITY LOANS

3

 

 

SECTION 3.01

Liquidity Loans

3

SECTION 3.02

The Liquidity Loan Notes

9

SECTION 3.03

Interest

10

SECTION 3.04

Responsibilities of Each Liquidity Bank

11

SECTION 3.05

Confirming Letters of Credit

11

 

 

 

ARTICLE IV OTHER CREDIT TERMS

11

 

 

SECTION 4.01

Fees

11

SECTION 4.02

Termination or Reduction of the Aggregate Liquidity Commitment

12

SECTION 4.03

Extensions of the Aggregate Liquidity Commitment

13

SECTION 4.04

Proceeds

15

SECTION 4.05

Increased Costs; Capital Adequacy

15

SECTION 4.06

Taxes

18

SECTION 4.07

Addition, Removal and Downgrading of Liquidity Banks

22

SECTION 4.08

Illegality

22

SECTION 4.09

Unavailability of LIBOR Liquidity Loans

23

 

 

 

ARTICLE V PAYMENTS

23

 

 

SECTION 5.01

Payments on Non-Business Days

23

SECTION 5.02

Prepayments

23

SECTION 5.03

Cash Collateral Account

24

SECTION 5.04

Method and Place of Payment, etc.

24

SECTION 5.05

Draws on and Exchange of the Letter of Credit

24

 

 

 

ARTICLE VI CONDITIONS PRECEDENT

27

 

 

SECTION 6.01

Conditions to Effectiveness

27

SECTION 6.02

Conditions to Each Issuance of Commercial Paper

30

SECTION 6.03

Conditions Precedent to the Making of Each Liquidity Loan

31

 

i

--------------------------------------------------------------------------------


 

SECTION 6.04

Conditions to the Making of any Liquidity Loan Pursuant to subsection 3.01(a)(v)

31

 

 

 

ARTICLE VII COVENANTS

31

 

 

SECTION 7.01

Affirmative Covenants. BAFC shall:

31

SECTION 7.02

Negative Covenants. BAFC will not:

34

 

 

 

ARTICLE VIII MANDATORY LIQUIDATION EVENTS, MANDATORY CP WIND-DOWN EVENTS AND
REMEDIES

35

 

 

SECTION 8.01

Mandatory Liquidation Events

35

SECTION 8.02

Mandatory CP Wind-Down Events

38

SECTION 8.03

Remedies

38

 

 

 

ARTICLE IX REPRESENTATIONS AND WARRANTIES

39

 

 

SECTION 9.01

Corporate Existence

39

SECTION 9.02

Corporate Power; Authorization; Enforceable Obligation

40

SECTION 9.03

No Legal Bar

40

SECTION 9.04

No Material Litigation

40

SECTION 9.05

Security Interest

40

SECTION 9.06

Commercial Paper; Investment Company Act

41

SECTION 9.07

Securities Act

41

SECTION 9.08

Accuracy of Information

41

SECTION 9.09

Taxes and ERISA Liability

41

SECTION 9.10

Federal Regulations

42

SECTION 9.11

No Change

42

SECTION 9.12

Solvency

42

 

 

 

ARTICLE X THE ADMINISTRATIVE AGENT AND THE LIQUIDITY BANKS

42

 

 

SECTION 10.01

Appointment of the Administrative Agent

42

SECTION 10.02

Resignation of the Administrative Agent

46

SECTION 10.03

Obligations Several

46

SECTION 10.04

Multiple Capacities

46

SECTION 10.05

Agent Communications

47

SECTION 10.06

Documentation Agents, Lead Arranger, Bookrunner and Syndication Agents

47

 

 

 

ARTICLE XI MISCELLANEOUS

47

 

 

SECTION 11.01

Computations

47

SECTION 11.02

Exercise of Rights

47

SECTION 11.03

Amendment and Waiver

48

 

ii

--------------------------------------------------------------------------------


 

SECTION 11.04

Expenses and Indemnification

50

SECTION 11.05

Successors and Assigns

51

SECTION 11.06

Notices, Requests, Demands

54

SECTION 11.07

Survival

55

SECTION 11.08

GOVERNING LAW

55

SECTION 11.09

Counterparts

55

SECTION 11.10

Setoff

55

SECTION 11.11

Further Assurances

55

SECTION 11.12

WAIVERS OF JURY TRIAL

56

SECTION 11.13

No Bankruptcy Petition Against BAFC; Liability of BAFC

56

SECTION 11.14

No Recourse Loan

56

SECTION 11.15

Knowledge of BAFC

56

SECTION 11.16

Descriptive Headings

57

SECTION 11.17

Consent to Jurisdiction and Service of Process

57

SECTION 11.18

Confidentiality

57

SECTION 11.19

Final Agreement

57

SECTION 11.20

U.S.A. PATRIOT Act

58

 

EXHIBIT A

Form of Liquidity Loan Note

A-1

 

 

 

EXHIBIT B

Form of Assignment and Assumption Agreement

B-1

 

 

 

EXHIBIT C

Form of Exemption Certificate

C-1

 

 

 

ANNEX Y

List of Liquidity Bank Percentages

Y-1

 

iii

--------------------------------------------------------------------------------


 

NINTH AMENDED AND RESTATED

 

LIQUIDITY AGREEMENT

 

NINTH AMENDED AND RESTATED LIQUIDITY AGREEMENT, dated as of November 17, 2011
(as amended, supplemented or otherwise modified in accordance with the terms
hereof and in effect from time to time, this “Agreement”), among BUNGE ASSET
FUNDING CORP., a Delaware corporation (hereinafter, together with its successors
and assigns, called “BAFC”), the lenders that are parties hereto (hereinafter
each, together with its successors and assigns, a “Liquidity Bank”, and
collectively, together with their successors and assigns, the “Liquidity
Banks”), and JPMORGAN CHASE BANK, N.A., a New York banking corporation, as agent
for the Liquidity Banks (hereinafter, together with its successors and assigns
in such capacity, the “Administrative Agent”).  This Agreement amends and
restates that certain Eighth Amended and Restated Liquidity Agreement, dated as
of October 5, 2007, among BAFC, the Liquidity Banks and the Administrative
Agent.

 

WITNESSETH:

 

WHEREAS, BAFC proposes to issue and sell its Commercial Paper in the United
States commercial paper market and utilize the net proceeds thereof to make
advances under the Series 2000-1 VFC Certificate;

 

WHEREAS, BAFC has made application to the Liquidity Banks for the commitment of
the Liquidity Banks to make loans to BAFC, the proceeds of which shall be used
to either make payments in respect of BAFC’s Commercial Paper or to fund
advances under the Series 2000-1 VFC Certificate;

 

WHEREAS, subject to the terms and conditions set forth herein, the Liquidity
Banks are willing to make such loans to BAFC; and

 

WHEREAS, BAFC desires to utilize the facility provided by the Liquidity Banks
under this Agreement both as a revolving credit facility and as a back-up
liquidity facility for any Commercial Paper issued by BAFC, and the Liquidity
Banks intend to make such facility available for both such purposes.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01               Definitions.  Except as otherwise expressly provided
below or elsewhere herein, or unless the context otherwise requires, capitalized
terms used herein shall have the meanings assigned to such terms in Annex X (as
amended, supplemented or otherwise

 

1

--------------------------------------------------------------------------------


 

modified and in effect from time to time, “Annex X”) attached to the Fifth
Amended and Restated Pooling Agreement, dated as of June 28, 2004, among BAFC,
Bunge Management Services, Inc., as the Servicer, and The Bank of New York
Mellon, as Trustee (as amended, supplemented or otherwise modified and in effect
from time to time, the “Pooling Agreement”), which is incorporated by reference
herein.

 

ARTICLE II

 

COMMERCIAL PAPER OPERATIONS

 

SECTION 2.01               Issuance of Commercial Paper.

 

(a)           Subject to the provisions of this Section 2.01 and to Article VI
hereof, so long as the Depositary is not in receipt of instructions then in
effect from the Administrative Agent, given in accordance with this Section 2.01
and the Depositary Agreement, not to issue or deliver Commercial Paper because a
No-Issuance Condition for Commercial Paper has occurred and is continuing, BAFC
shall have the right prior to the Liquidity Commitment Expiration Date, from
time to time to issue and sell Commercial Paper pursuant to the terms of this
Agreement and the Depositary Agreement.  Any instructions to cease Commercial
Paper issuance from the Administrative Agent to the Depositary shall specify the
event as being the reason to cease issuing and delivering Commercial Paper.  The
Administrative Agent agrees that it shall only instruct the Depositary not to
issue or deliver Commercial Paper if there shall have occurred one or more of
the events described in this subsection 2.01(a). If the Administrative Agent
shall, as permitted by this subsection 2.01(a) and the Depositary Agreement,
instruct the Depositary not to issue or deliver Commercial Paper, BAFC shall not
thereafter issue and sell any Commercial Paper.  Concurrently with the giving of
any such instructions to the Depositary, the Administrative Agent shall give
notice thereof to BAFC, the Servicer, the Collateral Agent, the Letter of Credit
Agent, each Placement Agent and the Series 2000-1 Rating Agencies, but failure
to do so shall not impair the effect of such instructions.

 

(b)           BAFC agrees that each CP Note shall (i) be in the applicable form
attached to the Depositary Agreement and be completed in accordance with this
Agreement and the Depositary Agreement, (ii) be dated the date of issuance
thereof, (iii) be made payable to the order of a named payee or bearer,
(iv) have a maturity date which shall be a Business Day not later than the
earliest to occur of (A) the one hundred and eightieth (180th) day following the
issuance thereof, (B) the third (3rd) Business Day prior to the Liquidity
Commitment Expiration Date and (C) the third (3rd) Business Day prior to the L/C
Expiration Date in effect on the date of the issuance thereof, and (v) be in a
Face Amount of $100,000 or an integral multiple of $1,000 in excess thereof;
provided that no issuance of Commercial Paper shall be made if, after giving
effect to such issuance, the Credits Outstanding shall exceed the Aggregate
Available Liquidity

 

2

--------------------------------------------------------------------------------


 

Commitment.  All Commercial Paper shall be delivered and issued against payment
therefor in accordance with the terms of this Agreement and the Depositary
Agreement.

 

SECTION 2.02               Commercial Paper Account; Payment of Commercial
Paper.

 

(a)           Contemporaneously with the execution and delivery by BAFC of the
Depositary Agreement, and for the purposes of this Agreement, the Security
Agreement and the Depositary Agreement, the Depositary shall establish at its
banking offices in The City of New York a special purpose non-interest bearing
trust account for the sole and exclusive benefit of the Secured Parties (said
account being referred to herein and in the Depositary Agreement as the
“Commercial Paper Account”), over which the Depositary shall have sole dominion
and control and sole right of withdrawal.  Proceeds of the sale of Commercial
Paper shall be deposited in the Commercial Paper Account and used to the extent
necessary to pay matured and concurrently maturing Commercial Paper; otherwise
proceeds of the sale of Commercial Paper shall be transferred to the Cash
Collateral Account for disposition in accordance with the Security Agreement.

 

(b)           Contemporaneously with the execution and delivery by BAFC of the
Depositary Agreement and for the purposes of this Agreement, the Security
Agreement and the Depositary Agreement, the Depositary shall establish at its
banking offices in The City of New York a special purpose, non-interest bearing
trust account, for the sole and exclusive benefit of the holders of the
outstanding Commercial Paper, over which the Depositary shall have sole dominion
and control and the sole right of withdrawal (said account being referred to
herein and in the Depositary Agreement as the “Special Payment Account”). 
Proceeds of a Liquidity Loan made in accordance with subsection 3.01(a)(ii),
(iii) or (iv) hereof and Section 8(b), (c) or (d) of the Depositary Agreement
and all funds received from the Collateral Agent at any time that the Collateral
Agent indicates that a Security Agreement Event of Default exists and is
continuing shall be deposited in the Special Payment Account and used to the
extent necessary to pay in full the Commercial Paper as it matures.  BAFC shall
have no legal, equitable or beneficial interest in the Special Payment Account.

 

ARTICLE III

 

LIQUIDITY LOANS

 

SECTION 3.01               Liquidity Loans.

 

(a)           Subject to and upon the terms and conditions herein set forth,
each Liquidity Bank severally agrees on a revolving basis prior to the Liquidity
Commitment Expiration Date, to make a loan or loans (each a “Liquidity Loan” and
collectively, the “Liquidity Loans”) to BAFC, which Liquidity Loans may be
repaid and the principal amount thereof (with the exception of Exiting Loans)
reborrowed and bear interest in accordance with the provisions hereof and shall
be made by the Liquidity Banks (with the

 

3

--------------------------------------------------------------------------------


 

exception of Exiting Loans) pro rata on the basis of their Percentages of the
Aggregate Liquidity Commitment as follows:

 

(i)            If, on any Business Day that Commercial Paper matures, BAFC is
unable to or is not permitted to (including, but not limited to, as a result of
the occurrence of a Mandatory CP Wind-Down Event) issue additional Commercial
Paper in an aggregate net amount sufficient to repay in full all Commercial
Paper maturing on such day (the excess of the amount required to pay in full all
such Commercial Paper maturing on such day after giving effect to any
disbursement with respect to such maturing Commercial Paper from the Cash
Collateral Account or the Commercial Paper Account, over the sum of the net
amount obtained by the issuance of Commercial Paper on such day, being
hereinafter referred to as a “Commercial Paper Deficit”), each Liquidity Bank
shall, upon (x) receipt of notice (which may be a facsimile) from the Depositary
to the effect that BAFC is unable to so issue and sell additional Commercial
Paper at any price and the amount of the Commercial Paper Deficit and
(y) request of BAFC (which may be contained in the notice referred to in the
preceding clause (x)) or the Depositary (the Depositary acting as
attorney-in-fact for BAFC), and subject to the limitations imposed by subsection
3.01(c) and Section 6.03 hereof, make a Liquidity Loan in an aggregate principal
amount equal to (1) the product of (A) such Liquidity Bank’s Percentage of the
Aggregate Liquidity Commitment, times (B) the Commercial Paper Deficit, less (2)
the product of (A) such Liquidity Bank’s Percentage of the Aggregate Liquidity
Commitment, times (B) the Series 2000-1 Invested Percentage of Defaulted Loans
reflected on the Daily Report delivered on such day (calculated by converting
any Defaulted Loans denominated in Approved Currencies other than Dollars into
Dollars at the Rate of Exchange).

 

(ii)           If the Depositary shall have failed to timely receive from the
Administrative Agent the notice of extension of the Liquidity Commitment
Expiration Date described in subsection 4.03(b) or (c) hereof, then each
Liquidity Bank shall, subject to the limitations imposed by subsection
3.01(c) and Section 6.03, no later than the fifth Business Day prior to any
upcoming Liquidity Commitment Expiration Date make a Liquidity Loan in a
principal amount equal to (1) the product of (A) such Liquidity Bank’s
Percentage of the Aggregate Liquidity Commitment times (B) the Face Amount of
all Commercial Paper outstanding on such day, after giving effect to funds
otherwise available to pay such Commercial Paper on such day, less (2) the
product of (A) such Liquidity Bank’s Percentage of the Aggregate Liquidity
Commitment, times, (B) the Series 2000-1 Invested Percentage of Defaulted Loans
reflected on the Daily Report delivered on such day (calculated by converting
any Defaulted Loans denominated in Approved Currencies other than Dollars into
Dollars at the Rate of Exchange).

 

4

--------------------------------------------------------------------------------


 

(iii)          Not later than the fifth Business Day prior to any upcoming
Liquidity Commitment Expiration Date with respect to which there exists an
Exiting Bank, the Exiting Bank shall, upon receipt by the Administrative Agent
of a request from BAFC or the Depositary (acting as attorney-in-fact for BAFC),
and subject to the limitations imposed by subsection 3.01(c) and Section 6.03,
make a Liquidity Loan (i.e., an Exiting Loan as defined in subsection
4.03(c)(ii) hereof) in a principal amount equal to (1) the product of (A) such
Exiting Bank’s Percentage of the Aggregate Liquidity Commitment (prior to any
reduction as a result of the removal of the Exiting Bank) times (B) the Face
Amount of Commercial Paper then outstanding, after giving effect to funds
otherwise available to pay such Commercial Paper on such day, less (2) the
product of (A) such Exiting Bank’s Percentage of the Aggregate Liquidity
Commitment, times (B) the Series 2000-1 Invested Percentage of Defaulted Loans
reflected on the Daily Report delivered on such day (calculated by converting
any Defaulted Loans denominated in Approved Currencies other than Dollars into
Dollars at the Rate of Exchange).

 

(iv)          In the event of the occurrence of a Mandatory Liquidation Event,
then each Liquidity Bank shall immediately in accordance with subsection
3.01(b), subject to the limitations imposed by subsection 3.01(c) and
Section 6.03, make a Liquidity Loan in a principal amount equal to (1) the
product of (A) such Liquidity Bank’s Percentage of the Aggregate Liquidity
Commitment times (B) the Face Amount of all Commercial Paper outstanding on such
day, after giving effect to funds otherwise available to pay such Commercial
Paper on such day, less (2) the product of (A) such Liquidity Bank’s Percentage
of the Aggregate Liquidity Commitment, times (B) the Series 2000-1 Invested
Percentage of Defaulted Loans reflected on the Daily Report delivered on such
day (calculated by converting any Defaulted Loans denominated in Approved
Currencies other than Dollars into Dollars at the Rate of Exchange).

 

(v)           Each Liquidity Bank shall in addition to its obligations under
subsection 3.01(a)(i), upon receipt by the Administrative Agent of a Notice of
Borrowing from BAFC or the Depositary (acting as attorney-in-fact for BAFC) in
accordance with subsection 3.01(b) and subject to the limitations imposed by
subsection 3.01(c), Section 6.03 and Section 6.04, make a Liquidity Loan in a
principal amount equal to (1) the product of (A) such Liquidity Bank’s
Percentage of the Aggregate Liquidity Commitment times (B) the amount of the
Borrowing requested by BAFC or the Depositary, less (2) the product of (A) such
Liquidity Bank’s Percentage of the Aggregate Liquidity Commitment, times (B) the
Series 2000-1 Invested Percentage of Defaulted Loans reflected on the Daily
Report delivered on such day (calculated by converting any Defaulted Loans
denominated in Approved Currencies other than Dollars into Dollars at the Rate
of Exchange).  Prior to the occurrence of a Mandatory Liquidation Event, the
proceeds of each Liquidity Loan made pursuant to this clause (v) shall be

 

5

--------------------------------------------------------------------------------


 

deposited in the Cash Collateral Account and may be used by BAFC to fund
additional advances under the Series 2000-1 VFC Certificate.

 

(b)           In order to effect Borrowings hereunder, BAFC or the Depositary
(the Depositary acting as attorney-in-fact for BAFC in accordance with Section 8
of the Depositary Agreement), shall give the Administrative Agent telephonic
(confirmed in writing promptly thereafter) or written notice (each, a “Notice of
Borrowing”) of the aggregate principal amount of any Liquidity Loan required by
subsection 3.01(a) hereof (i) for each Borrowing consisting of a Prime Rate
Liquidity Loan, not later than 11:00 a.m. (New York City time) on the date of
such Borrowing, or (ii) for each Borrowing consisting of a LIBOR Liquidity Loan,
not later than 11:00 A.M. (New York City time) three Business Days before the
date of such Borrowing.  Each such Notice of Borrowing shall specify: (i) the
type of Liquidity Loan comprising such Borrowing, (ii) the amount of such
Borrowing required by subsection 3.01(a) hereof and (iii) in the case of a
Borrowing consisting of a LIBOR Liquidity Loan, the Interest Period with respect
thereto.  The Administrative Agent shall promptly (and, in any event, by
1:30 P.M. (New York City time) if the Administrative Agent has received the
Notice of Borrowing by 11:00 A.M. (New York City time) from BAFC or the
Depositary) give each Liquidity Bank telephonic notice (confirmed in writing
promptly thereafter) of such request.  Each Borrowing requested pursuant to
subsection 3.01(a)(v) shall be in an amount equal to at least $10,000,000 and
multiples of $1,000,000 in excess thereof (or if the then Aggregate Available
Liquidity Commitment is less than $10,000,000, such lesser amount).  Each
Borrowing pursuant to subsections 3.01(a)(i), (ii), (iv) and (v) shall be made
ratably by the Liquidity Banks in proportion to each Liquidity Bank’s Percentage
of the Aggregate Liquidity Commitment.  No later than 3:00 P.M. (New York City
time) on the date on which a Liquidity Loan is to be made, the Administrative
Agent acting on behalf of the Liquidity Banks will make available to BAFC in
freely transferable Dollars and in immediately available funds the Liquidity
Loan received by the Administrative Agent from the Liquidity Banks required to
be made on such day by the Liquidity Banks by remitting the proceeds of such
Liquidity Loan to the Commercial Paper Account (or with respect to Liquidity
Loans made pursuant to subsection 3.01(a)(v), to the Cash Collateral Account)
for application by the Depositary in accordance with the terms of the Depositary
Agreement.  BAFC may subsequently (prior to the occurrence and continuation of a
Mandatory Liquidation Event) elect to convert a Prime Rate Liquidity Loan to a
LIBOR Liquidity Loan, or to continue to maintain a LIBOR Liquidity Loan as a
LIBOR Liquidity Loan for an additional Interest Period, in accordance with the
procedures set forth in subsection 3.01(h) below.

 

(c)           Notwithstanding any other provision hereof or of any other
Transaction Document, no Liquidity Loan shall be made by a Liquidity Bank to
BAFC in a principal amount exceeding, together with the aggregate principal
amount of such Liquidity Bank’s then outstanding Liquidity Loans, (i) such
Liquidity Bank’s Percentage of the Aggregate Liquidity Commitment minus (ii) the
product of (x) such Liquidity Bank’s Percentage of the Aggregate Liquidity
Commitment, times (y) the Series 2000-1

 

6

--------------------------------------------------------------------------------


 

Invested Percentage of Defaulted Loans reflected on the most recent Daily Report
(calculated by converting any Defaulted Loans denominated in Approved Currencies
other than Dollars into Dollars at the Rate of Exchange).

 

(d)           Subject to Section 3.01(c), Section 6.03 and 8.03(a) hereof, each
Liquidity Loan required to be made pursuant to Section 3.01(a)(i)-(iv) shall be
made by the Liquidity Banks notwithstanding the occurrence of any Mandatory
Liquidation Event.

 

(e)           BAFC hereby agrees that it shall use the proceeds of each
Liquidity Loan solely to make payments in respect of maturing Commercial Paper
or, in the case of Liquidity Loans made in the circumstances set forth in
subsection 3.01(a)(v), to fund advances under the Series 2000-1 VFC Certificate.

 

(f)            Each Liquidity Loan shall mature and become due and payable on
the Liquidity Commitment Expiration Date (which Liquidity Commitment Expiration
Date, in the case of an Exiting Loan, shall be the Liquidity Commitment
Expiration Date with respect to which such Exiting Loan is made, and not, for
the avoidance of doubt, the Liquidity Commitment Expiration Date as it may have
been extended by the other Liquidity Banks pursuant to Section 4.03) or, if
earlier, the date on which a Mandatory Liquidation Event has occurred and the
Administrative Agent shall have declared the Liquidity Loans due and payable. 
In addition, each Liquidity Loan shall be repaid in accordance with Section 5.02
hereof and Articles V and VI of the Security Agreement.

 

(g)

 

(i)            After receiving telephonic notice (confirmed in writing promptly
thereafter) from the Administrative Agent of a Notice of Borrowing, each
Liquidity Bank (or solely an Exiting Bank in the case of an Exiting Loan) shall
make available to the Administrative Agent, at its office in New York, New York
in immediately available funds, prior to 2:30 P.M., New York City time, on the
day such telephonic notice is received, with respect to any Borrowing consisting
of a Prime Rate Liquidity Loan, or three Business Days after such telephonic
notice is received, with respect to any Borrowing consisting of a LIBOR
Liquidity Loan, such Liquidity Bank’s Percentage of such Liquidity Loan (or
amount of Exiting Loan, as applicable) required to be made on such day;
provided, however, that with respect to any Liquidity Bank that is assigned a
short-term credit rating below “A-1” or “P-1” by S&P or Moody’s, respectively,
the Administrative Agent shall draw on any letter of credit or other similar
instrument issued by a bank that is confirming such Liquidity Bank’s obligation
to make such Liquidity Loans prior to 2:30 p.m., New York City time, on the day
such Liquidity Loan is required to be made as set forth above.  Each Liquidity
Bank shall indemnify and hold harmless the Administrative Agent from and against
any and all losses, liabilities (including liabilities for penalties), actions,
suits, judgments, demands, costs and expenses (including, without limitation,
attorneys’ fees and expenses) resulting from any failure on the part of such

 

7

--------------------------------------------------------------------------------


 

Liquidity Bank to provide the Administrative Agent with such Liquidity Bank’s
Percentage of any Liquidity Loan (or amount of Exiting Loan, as applicable) paid
by the Administrative Agent in accordance with the provisions of subsections
3.01(a)(i)-(iv) and any Liquidity Bank that shall fail to fund its Percentage of
such Liquidity Loan shall pay interest on any such shortfall at the daily
Federal Funds Effective Rate until such amount has been paid.

 

(ii)           With respect to any Borrowing requested to be made pursuant to
subsection 3.01(a)(v), unless the Administrative Agent shall have been notified
in writing by any Liquidity Bank prior to 2:30 P.M., New York City time, on the
day such Borrowing is to be made that such Liquidity Bank will not make
available to the Administrative Agent its Percentage of such Borrowing, the
Administrative Agent may assume that such Liquidity Bank will make such amount
available to the Administrative Agent on the date of such Borrowing, and the
Administrative Agent may, in reliance upon such assumption, make available to
BAFC a corresponding amount. If such amount is not made available to the
Administrative Agent at or before the required time on the date of such
Borrowing, such Liquidity Bank shall pay to the Administrative Agent, on demand,
such amount, with interest thereon at a rate equal to the daily Federal Funds
Effective Rate for the period from and including the date of such Borrowing to
the date such Liquidity Bank makes such amount immediately available to the
Administrative Agent.  If such Liquidity Bank’s Percentage of such Borrowing is
not made available to the Administrative Agent by such Liquidity Bank within
three (3) Business Days after the date of such Borrowing, the Administrative
Agent also shall be entitled to recover such amount from BAFC, together with
interest from the date such amount was made available to BAFC at the rate per
annum then applicable to such Borrowing hereunder.

 

(h)           In the event BAFC wishes to convert an existing LIBOR Liquidity
Loan to a Prime Rate Liquidity Loan, BAFC shall give telephonic (confirmed in
writing promptly thereafter) or written notice to the Administrative Agent of
such election by 1:00 p.m. (New York City time) on the date at least one
(1) Business Day prior to the date on which BAFC specifies (in accordance with
this Section 3.01(h)) that such conversion is to take effect; provided, that any
such conversion of LIBOR Liquidity Loans may only be made on the last day of the
Interest Period with respect thereto. In the event BAFC wishes to convert an
existing Prime Rate Liquidity Loan to a LIBOR Liquidity Loan or to continue an
existing LIBOR Liquidity Loan as a LIBOR Liquidity Loan for an additional
Interest Period, BAFC shall give telephonic (confirmed in writing promptly
thereafter) or written notice to the Administrative Agent of such election
(A) in the case of a conversion, by 1:00 p.m. (New York City time) on the date
at least three (3) Business Days prior to the date on which BAFC specifies (in
accordance with this subsection 3.01(h)) that such conversion is to take effect,
or (B) in the case of a continuation, by 1:00 p.m. (New York City time) on the
date at least three (3) Business Days prior to the last day of the applicable
Interest Period.  In the event BAFC fails to

 

8

--------------------------------------------------------------------------------


 

timely give the notice of election described above, or if a Mandatory
Liquidation Event shall have occurred, an existing Prime Rate Liquidity Loan
shall continue as a Prime Rate Liquidity Loan, and an existing LIBOR Liquidity
Loan shall, at the end of the Interest Period applicable thereto, convert to a
Prime Rate Liquidity Loan thereafter (subject to later election of BAFC in
accordance with this subsection 3.01(h)).  The term “Interest Period” means the
period with respect to a LIBOR Liquidity Loan commencing (x) in the case of the
first Interest Period with respect to an initial Borrowing of such LIBOR
Liquidity Loan, on the Liquidity Loan disbursement date, (y) in the case of
conversion of a Prime Rate Liquidity Loan to a LIBOR Liquidity Loan, on the date
of conversion and (z) in all other cases, on the last day of the immediately
preceding Interest Period, and ending on the date one (1), two (2), three (3) or
six (6) month(s) thereafter as selected by BAFC in the Notice of Borrowing or
notice of conversion; provided, however, that:

 

(i)            BAFC may not select an Interest Period that extends beyond the
Liquidity Commitment Expiration Date;

 

(ii)           whenever the last day of any Interest Period would otherwise be a
day that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided, however, that, if such
extension would cause the last day of such Interest Period to occur in the
following calendar month, the last day of such Interest Period shall be the
immediately preceding Business Day; and

 

(iii)          for purposes of determining an Interest Period, a month means a
period starting on one day in a calendar month and ending on the numerically
corresponding day in the next calendar month; provided, however, that if there
is no numerically corresponding day in the month in which such Interest Period
is to end or if such Interest Period begins on the last Business Day of a
calendar month, then such Interest Period shall end on the last Business Day of
the calendar month in which such Interest Period is to end.

 

SECTION 3.02               The Liquidity Loan Notes.

 

(a)           BAFC’s obligation to pay the principal of and interest on all the
Liquidity Loans made by each Liquidity Bank or, in the case of an Exiting Loan,
by an Exiting Bank, shall be evidenced by a single note of BAFC with respect to
each such Liquidity Bank (or Exiting Bank, as the case may be) (each, a
“Liquidity Loan Note” and collectively, the “Liquidity Loan Notes”) which shall:
(1) be dated the date such Liquidity Bank becomes a party to this Agreement;
(2) be in the stated principal amount equal to the relevant Liquidity Bank’s
Percentage of the Aggregate Liquidity Commitment (as the same may be decreased
pursuant to Section 4.02 or 4.03 hereof); (3) bear interest as provided in
Section 3.03 hereof; (4) be payable on the earlier of the Liquidity Commitment
Expiration Date and the date on which a Mandatory Liquidation Event has occurred
and the Administrative Agent shall have declared the Liquidity Loan Note to be
due and payable; (5) be entitled to the benefits of this Agreement, the

 

9

--------------------------------------------------------------------------------


 

Guaranty, the Letter of Credit and the Security Agreement; and (6) be
substantially in the form of Exhibit A to this Agreement with blanks
appropriately completed in conformity herewith.  Each Liquidity Bank shall, and
is hereby authorized to, make a notation on the schedule attached to its
Liquidity Loan Note (or on a continuation of such schedule), or in the records
of such Liquidity Bank, of the date and amount of the payment of principal
thereon (which notations shall, in absence of evidence to the contrary, be
presumptive evidence of the outstanding principal amount thereof) and prior to
any transfer of its Liquidity Loan Note, such Liquidity Bank shall endorse the
outstanding principal amount of such Liquidity Loan Note on the schedule
attached thereto; provided, however, that the failure to make such a notation
shall not adversely affect such Liquidity Bank’s rights with respect to the
Liquidity Loans.

 

(b)           Although the Liquidity Loan Note of each Liquidity Bank shall be
dated the date such Liquidity Bank becomes a party to this Agreement, interest
in respect thereof shall be payable only for the periods during which Liquidity
Loans are outstanding thereunder.  In addition, although the stated principal
amount of the Liquidity Loan Note shall be equal to the related Liquidity Bank’s
Percentage of the Aggregate Liquidity Commitment, such Liquidity Loan Note shall
be enforceable with respect to BAFC’s obligation to pay the principal thereof
only to the extent of the unpaid principal amount of the Liquidity Loans
outstanding thereunder at the time such enforcement shall be sought.

 

SECTION 3.03               Interest.

 

(a)           BAFC shall pay interest prior to maturity, and prior to the
occurrence of a Mandatory Liquidation Event, on the unpaid principal amount of
each LIBOR Liquidity Loan from and including the first day of the Interest
Period applicable to such LIBOR Liquidity Loan to but excluding the last day of
such Interest Period (or, if occurring earlier, to maturity, whether by
acceleration or otherwise), at a rate per annum (calculated on the basis of
actual days elapsed in a year of 360 days) equal to the Series 2000-1 Applicable
Margin plus the LIBOR Rate in effect from time to time, payable as provided in
subsection 3.03(b) herein.  Prior to maturity and prior to the occurrence of a
Mandatory Liquidation Event, BAFC shall pay interest on the unpaid principal
amount of each Prime Rate Liquidity Loan from and including the date such
Liquidity Loan is made (or converted to a Prime Rate Liquidity Loan) to but
excluding the date such Liquidity Loan is converted to a LIBOR Liquidity Loan
(or, if occurring earlier, to maturity, whether by acceleration or otherwise),
at a rate per annum (calculated on the basis of actual days elapsed in a year of
365 or 366 days, as the case may be) equal to the ABR in effect from time to
time plus the Series 2000-1 Applicable Margin minus 1.0%.

 

(b)           BAFC agrees to pay interest in respect of the unpaid principal
amount of and interest on, each Liquidity Loan after maturity thereof (whether
by acceleration or otherwise) or during the continuance of a Mandatory
Liquidation Event, until paid in full at a rate per annum equal to the sum of
(i) 2.0%, plus (ii) the interest rate

 

10

--------------------------------------------------------------------------------


 

then in effect with respect to such Liquidity Loan, plus (iii) the Series 2000-1
Applicable Margin then in effect.

 

(c)           Accrued interest in respect of each Liquidity Loan shall be
payable in arrears on (i) with respect to any LIBOR Liquidity Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(ii) with respect to any LIBOR Liquidity Loan having an Interest Period longer
than three months, each day that is three months, or a whole multiple thereof,
after the first day of such Interest Period and the last day of such Interest
Period, (iii) with respect to any Prime Rate Liquidity Loan, the last day of
each March, June, September and December to occur while such Prime Rate
Liquidity Loan is outstanding and (iv) with respect to any Liquidity Loan, on
the date of any prepayment (with respect to the amount prepaid), on the date of
conversion of such Liquidity Loan, at maturity (whether by acceleration, demand
or otherwise) and after such maturity, on demand.

 

SECTION 3.04               Responsibilities of Each Liquidity Bank.  The failure
of any Liquidity Bank to make any advance to be made by it as part of any
Liquidity Loan shall not relieve any other Liquidity Bank of its obligation
hereunder to make its advance on the date of such Liquidity Loan, but no
Liquidity Bank shall be responsible for the failure of any other Liquidity Bank
to make the Liquidity Loan to be made by such Liquidity Bank on the date of any
Liquidity Loan.

 

SECTION 3.05               Confirming Letters of Credit.  The full amount of
each payment made to the Administrative Agent under any confirming letter of
credit issued on behalf of any Liquidity Bank pursuant to the terms hereof,
shall be applied to such Liquidity Bank’s obligation to make the Liquidity Loans
in respect of which such drawing is made to the same extent as if the amount
thereof had been paid directly to the Administrative Agent by such Liquidity
Bank.  Each such payment shall be deemed to satisfy such Liquidity Bank’s
obligation to fund hereunder to the extent of such payment.

 

ARTICLE IV

 

OTHER CREDIT TERMS

 

SECTION 4.01               Fees.

 

(a)           Prior to the Liquidity Commitment Expiration Date or the
termination of the Aggregate Liquidity Commitment in accordance with
Section 8.03, BAFC agrees to pay to the Administrative Agent for distribution to
each Liquidity Bank (other than a Defaulting Liquidity Bank that is not a
Performing Liquidity Bank) pro rata in accordance with their respective
Percentage of the Aggregate Liquidity Commitment, a fee (the “Commitment Fee”)
which shall accrue on each day in an amount equal to the product of (i) the
Unused Fee Rate times (ii) the excess of the average Aggregate Liquidity
Commitment on such day over the average outstanding principal balance of any

 

11

--------------------------------------------------------------------------------


 

Liquidity Loans on such day.  The Commitment Fee shall be paid quarterly in
arrears commencing on the Distribution Date in February, 2012.

 

(b)           BAFC shall indemnify each Liquidity Bank against, and on demand
reimburse each Liquidity Bank for, any loss, premium, penalty or expense which
such Liquidity Bank may pay or incur (including, without limitation, any loss or
expense incurred by reason of the relending, depositing or other employment of
funds acquired by such Liquidity Bank to fund a Liquidity Loan) as a result of
(i) any failure by BAFC to borrow a Liquidity Loan on a date specified therefor
in a Notice of Borrowing (whether or not withdrawn), or to continue as, or
convert a LIBOR Liquidity Loan in accordance with the related notice, (ii) any
prepayment of a LIBOR Liquidity Loan prior to the end of the applicable Interest
Period pursuant to Section 5.02 hereof or purchase of a LIBOR Liquidity Loan
pursuant to subsection 4.05(d) hereof (including but not limited to any loss on
the reemployment of funds) or (iii) any failure by BAFC to prepay a Liquidity
Loan on a date specified therefor in a notice of prepayment pursuant to
Section 5.02 hereof; provided, however, that BAFC shall not be obligated to
indemnify a Defaulting Liquidity Bank that is not a Performing Liquidity Bank
for any such loss or expense (incurred while such Liquidity Bank was a
Defaulting Liquidity Bank) related to the prepayment or assignment of any LIBOR
Liquidity Loan owed to such Defaulting Liquidity Bank.  Each Liquidity Bank
shall furnish BAFC with a certificate prepared in good faith setting forth the
basis for determining any additional amount to be paid to it hereunder, and such
certificate shall be conclusive, absent manifest error, as to the contents
thereof.

 

(c)           BAFC agrees to pay the Administrative Agent for its own account
the fees set forth in any fee letter between BAFC and the Administrative Agent
in full force and effect as of the date hereof and at the times set forth in
such fee letter.

 

SECTION 4.02               Termination or Reduction of the Aggregate Liquidity
Commitment.

 

(a)           Subject to this subsection 4.02(a), BAFC shall have the right, at
any time and from time to time to (i) terminate the Aggregate Liquidity
Commitment in whole or (ii) permanently reduce the Aggregate Liquidity
Commitment in increments of $1,000,000 and integral multiples of $1,000,000 in
excess thereof, without penalty, by giving at least three (3) Business Days’
prior written notice to the Administrative Agent and the Depositary specifying
the scheduled date (which shall be a Business Day) of such termination or
reduction and the amount of any permitted partial reduction.  The termination or
reduction of the Aggregate Liquidity Commitment shall be effective on the
scheduled date specified in BAFC’s notice; provided, however, that no such
termination of the Aggregate Liquidity Commitment shall be effective if, on the
scheduled date thereof, any Liquidity Loan would remain outstanding after such
scheduled date, in which case such termination shall be effective on the first
Business Day on which no Liquidity Loans shall be outstanding; provided,
further, that no such reduction in the

 

12

--------------------------------------------------------------------------------


 

Aggregate Liquidity Commitment shall be effective if, on the scheduled date
thereof, the Credits Outstanding would exceed the Aggregate Available Liquidity
Commitment as so reduced; and provided further, that no termination of the
Aggregate Liquidity Commitment shall be effective if, on the scheduled date
thereof, any Commercial Paper shall be outstanding in which case such
termination shall be effective on the first Business Day on which no Commercial
Paper shall be outstanding.  After giving notice of termination of the Aggregate
Liquidity Commitment pursuant to this subsection 4.02(a), BAFC shall not make
any further advances under the Series 2000-1 VFC Certificate.

 

(b)           In the event that (i) an injunction suspending the issuance of the
Commercial Paper shall have been issued or proceedings therefor shall have been
initiated by the Securities and Exchange Commission, or (ii) BAFC, any Liquidity
Bank, a Placement Agent or any other Person shall have been found in a judicial
or administrative proceeding to have violated the Securities Act in connection
with the issuance of the Commercial Paper, or (iii) BAFC, any Liquidity Bank, a
Placement Agent or any other Person shall have offered, issued or sold to or
solicited any offer to acquire any of the Commercial Paper or any part thereof
from anyone so as to bring the issuance and sale of the Commercial Paper within
the registration and prospectus delivery requirements of Section 5 of the
Securities Act, then, in any of such events, BAFC shall not thereafter issue or
sell any Commercial Paper without the Administrative Agent’s written approval
and the Person affected by one of the aforesaid events shall notify BAFC, the
Depositary, each Placement Agent, the Letter of Credit Agent and the
Administrative Agent, as the case may be.

 

(c)           In the event that BAFC has received notice that any Collateral
Account, the Collection Account, the Commercial Paper Account, the Special
Payment Account or any funds on deposit in, or otherwise to the credit of, any
of such accounts are or have become subject to any stay, writ, order, judgment,
warrant, attachment, execution or similar process, then in any of such events
(until such event has been remedied), BAFC shall promptly notify each Placement
Agent of such event and shall not thereafter issue or sell any Commercial Paper
without the Administrative Agent’s written approval.

 

SECTION 4.03               Extensions of the Aggregate Liquidity Commitment.

 

(a)           Subject to subpart (b) and (c) of this Section 4.03 and other
provisions of this Agreement permitting earlier termination, the Aggregate
Liquidity Commitment and this Agreement shall terminate on the Liquidity
Commitment Expiration Date.

 

(b)           On any Business Day which is at least forty-five (45) days prior
to the then-current Liquidity Commitment Expiration Date, BAFC may notify the
Administrative Agent in writing of BAFC’s desire to extend the Liquidity
Commitment Expiration Date, whereupon the Administrative Agent shall notify each
Liquidity Bank of such desire of BAFC.  Each Liquidity Bank shall have the
right, in its sole discretion after

 

13

--------------------------------------------------------------------------------


 

a new credit review, to determine whether to extend the Liquidity Commitment
Expiration Date with respect to its Percentage of the Aggregate Liquidity
Commitment.  The Administrative Agent shall initially notify BAFC, the
Collateral Agent and the Depositary of the decisions of the Liquidity Banks
regarding such extension no later than twenty-five (25) days before the
then-current Liquidity Commitment Expiration Date and if it has not provided
such notification, such failure shall be deemed to be a rejection of extension
of such Liquidity Commitment Expiration Date.

 

If such initial notice indicates that all the Liquidity Banks desire to extend,
then BAFC, the Liquidity Banks and the Administrative Agent shall execute such
documents as shall be appropriate to evidence the extension no later than three
(3) Business Days prior to the then-current Liquidity Commitment Expiration
Date, and upon execution and delivery of such documents and delivery by the
Administrative Agent to the Depositary of written notice of such extension, the
Liquidity Commitment Expiration Date shall be so extended.  If the
Administrative Agent’s initial notice described above indicates that not all the
Liquidity Banks desire to extend, then the provisions of subsection
4.03(c) below shall apply.

 

(c)           If any Liquidity Bank does not consent to the extension of a
Liquidity Commitment Expiration Date pursuant to subsection 4.03(b) hereof, BAFC
shall, with the consent of the Administrative Agent, use its best efforts to
obtain a successor Liquidity Bank(s) to assume each such non-extending Liquidity
Bank’s Percentage of the Aggregate Liquidity Commitment at any time prior to or
as of the Liquidity Commitment Expiration Date at BAFC’s option, upon payment in
full to such non-extending Liquidity Bank of all its outstanding Liquidity Loans
and all interest, fees and other obligations owed by BAFC to such Liquidity Bank
hereunder and receipt of written confirmation from the Series 2000-1 Rating
Agencies that the addition of such successor Liquidity Bank(s) will not result
in any reduction in or withdrawal of the rating of the Commercial Paper.  To the
extent BAFC is unable to obtain a successor Liquidity Bank, BAFC may:

 

(i)            to the extent that the reduction of the Aggregate Liquidity
Commitment provided for in this clause (i) does not cause the Aggregate
Liquidity Commitment to fall below the outstanding Face Amount of the Commercial
Paper, remove such non-extending Liquidity Bank(s) as a Liquidity Bank(s) and
reduce the Aggregate Liquidity Commitment by an amount equal to such
non-extending Liquidity Bank’s Percentage of the Aggregate Liquidity Commitment;
or

 

(ii)           to the extent that the reduction of the Aggregate Liquidity
Commitment provided for in this clause (ii) causes the Aggregate Liquidity
Commitment to fall below the outstanding Face Amount of the Commercial Paper,
remove all such non-extending Liquidity Banks (each, an “Exiting Bank” and
collectively, the “Exiting Banks”) as a Liquidity Bank or Liquidity Banks and
reduce the then-existing Aggregate Liquidity Commitment by an amount equal to

 

14

--------------------------------------------------------------------------------


 

the sum of each Exiting Bank’s Percentage of the Aggregate Liquidity Commitment;
provided, that, notwithstanding anything else herein or in the Security
Agreement to the contrary, (A) each Exiting Bank shall make a Liquidity Loan to
BAFC (an “Exiting Loan”) as provided in subsection 3.01(a)(iii) of this
Agreement, and the proceeds of such Exiting Loan shall be applied by BAFC to
repay a corresponding amount of Commercial Paper as it matures, and (B) such
Exiting Loan shall only be repayable and repaid in accordance with Section 5.2
of the Security Agreement from Collections on any day no greater than an amount
equal to all Collections deposited on such day in the Cash Collateral Account
times a fraction, the numerator of which is the initial principal amount of such
Exiting Loan and the denominator of which is the sum of the initial principal
amounts of all Exiting Loans, until such Exiting Loan is repaid in full
(provided, however, that if any other Liquidity Bank subsequently exits pursuant
to this clause (ii) prior to the repayment in full of such Exiting Loan, such
fraction shall be recalculated on the basis of the principal amount of such
Exiting Loan at such time over the sum of such principal amount and the initial
principal amounts of all Exiting Loans at such time).

 

If a Liquidity Commitment Expiration Date is to be extended in accordance with
the provisions above and (if applicable) one or more successors are obtained,
BAFC, the Liquidity Banks willing to extend such Liquidity Commitment Expiration
Date, the Administrative Agent and such successor Liquidity Bank(s) (if
applicable) shall sign such documents and instruments as shall be appropriate to
evidence the extension of such Liquidity Commitment Expiration Date and (if
applicable) such successor Liquidity Bank’s or Liquidity Banks’ assumption of a
non-extending Liquidity Bank’s Percentage of the Aggregate Liquidity
Commitment.  Upon the execution and delivery of such documents and instruments,
such Liquidity Commitment Expiration Date shall be so extended.

 

SECTION 4.04               Proceeds.  The proceeds of Commercial Paper shall be
used by BAFC to (i) make advances under the Series 2000-1 VFC Certificate to the
extent permitted by the Transaction Documents, (ii) repay maturing Commercial
Paper or Liquidity Loans and (iii) pay expenses incurred in connection with the
Transaction Documents.  The proceeds of the Liquidity Loans shall be used by
BAFC only to make payments in respect of maturing Commercial Paper and, in the
circumstances set forth in subsection 3.01(a)(v), to make advances under the
Series 2000-1 VFC Certificate to the extent permitted by the Transaction
Documents.

 

SECTION 4.05               Increased Costs; Capital Adequacy.

 

(a)           If, on or after the date of this Agreement, the adoption of any
law or regulation, or any change therein, or any change in the interpretation or
administration thereof by any court, administrative or governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof or compliance by any Liquidity Bank with any request or
directive issued after the date

 

15

--------------------------------------------------------------------------------


 

hereof (whether or not having the force of law) of any such authority, central
bank or comparable agency shall either:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against (or against any class of, a change in or in the
amount of) assets or liabilities of, or commitments or extensions of credit by,
any Liquidity Bank;

 

(ii)           shall subject any Liquidity Bank to any tax of any kind with
respect to this Agreement, the Liquidity Loan Notes or any Liquidity Loan made
by it, or change the basis of taxation of payments to such Liquidity Bank in
respect thereof (except for changes in the rate or the basis of tax on the
overall net income of such Liquidity Bank); or

 

(iii)          impose on any Liquidity Bank any other condition regarding this
Agreement or its Liquidity Commitment,

 

and the result of any event referred to in clause (i)-(iii) above shall be to
increase the cost to any Liquidity Bank of issuing or maintaining its Liquidity
Commitment or its LIBOR Liquidity Loans or to reduce the amounts receivable by
any Liquidity Bank hereunder (which increase in cost or reduction in amounts
receivable shall be the result of any Liquidity Bank’s reasonable allocation of
the aggregate of such cost increase or reductions resulting from such events),
then, upon written demand by any Liquidity Bank, BAFC shall, within ten
(10) Business Days of receipt of such demand, be obligated to pay to such
Liquidity Bank, from time to time as specified by such Liquidity Bank,
additional amounts which in the aggregate shall be sufficient to compensate such
Liquidity Bank for such increased cost or reduction, together with interest on
each such amount from the date demanded until payment in full thereof at a rate
per annum equal to the lesser of (A) the Legal Rate or (B) ABR.  A certificate
setting forth in reasonable detail such increased cost incurred or reduction in
amounts receivable by any Liquidity Bank as a result of any event mentioned in
clause (i), (ii) or (iii) of this subsection, submitted by any Liquidity Bank to
BAFC, shall, unless otherwise required by law, be conclusive, absent manifest
error, as to the amount thereof.  Each Liquidity Bank shall give BAFC and the
Administrative Agent notice, within a reasonable period of time of such
Liquidity Bank having actual knowledge of the occurrence of any event that will
entitle such Liquidity Bank to claim the payment of additional amounts under
this subsection 4.05(a). Notwithstanding the foregoing, BAFC shall not be
required to pay any Liquidity Bank, as applicable, such additional amounts to
the extent such amounts relate to periods prior to one hundred and twenty (120)
days of BAFC’s receipt of such demand; provided that, if such change in law
giving rise to such increased cost or reduction is retroactive, then the one
hundred and twenty (120) day period shall be extended to include the period of
retroactive effect thereof.

 

(b)           If any of the events requiring payments of additional amounts by
BAFC under subsection (a) occurs, each Liquidity Bank shall take such steps as
may be reasonable to avoid BAFC being required to pay any additional amounts and
shall consult with BAFC in good faith with a view to agreeing to alternative
arrangements which

 

16

--------------------------------------------------------------------------------


 

would not subject such Liquidity Bank to any unreimbursed cost and would not
otherwise be disadvantageous to such Liquidity Bank, whereby any such
requirement can be avoided or mitigated, including without limitation,
fulfilling any such Liquidity Bank’s obligations through another branch or
affiliate.

 

(c)           If any Liquidity Bank shall have determined that on or after the
date hereof, the adoption of any applicable law, rule or regulation regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Liquidity Bank or any corporation controlling such Liquidity Bank with
any request or directive regarding capital adequacy (whether or not having the
force of law) of any such authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on the capital of such
Liquidity Bank or such corporation as a consequence of the Liquidity Commitment
or its obligations hereunder or under any participation agreement to a level
below that which such Liquidity Bank or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration the policies
of such Liquidity Bank or such corporation with respect to capital adequacy) by
an amount deemed by such Liquidity Bank to be material, then from time to time,
within ten (10) Business Days after demand by such Liquidity Bank, BAFC shall be
obligated to pay or cause to be paid to such Liquidity Bank such additional
amount or amounts as will compensate such Liquidity Bank for such reduction. 
Each Liquidity Bank shall give BAFC and the Administrative Agent notice within a
reasonable time of such Liquidity Bank having actual knowledge of the occurrence
of any event that will entitle the Liquidity Bank to claim the payment of
additional amounts under this subsection 4.05(c).  Notwithstanding the
foregoing, BAFC shall not be required to pay any Liquidity Bank, as applicable,
such additional amounts to the extent such amounts relate to periods prior to
one hundred and twenty (120) days of BAFC’s receipt of such demand; provided
that, if such change in law giving rise to such reduction is retroactive, then
the one hundred and twenty (120) day period shall be extended to include the
period of retroactive effect thereof.

 

(d)           If any Liquidity Bank on its own behalf makes a demand for amounts
owed under this Section 4.05, BAFC shall have the right, if no event then exists
which is or with the lapse of time or notice or both would be a Mandatory
Liquidation Event, within ninety (90) days of the date of such demand, to remove
such Liquidity Bank (the “Affected Person”) and to designate another lender (the
“Replacement Person”) reasonably acceptable to the Administrative Agent and
meeting the requirements of Section 11.05 hereof to purchase the Affected
Person’s outstanding Liquidity Loans and to assume the Affected Person’s
obligations under this Agreement; provided that increased costs incurred by such
Liquidity Bank prior to the date of its replacement shall have been paid as
provided in the previous paragraph; and provided further, that BAFC first
receives confirmation from the Series 2000-1 Rating Agencies that such
replacement will not result in the reduction or withdrawal of the rating of the

 

17

--------------------------------------------------------------------------------


 

Commercial Paper.  The Affected Person agrees to sell to the Replacement Person
its outstanding Liquidity Loans (at par, with accrued interest through the date
of purchase, in immediately available funds) and to delegate to the Replacement
Person its obligations to BAFC and its future obligations to the Administrative
Agent under this Agreement.  Upon such sale and delegation by the Affected
Person and the purchase and assumption by the Replacement Person, and compliance
with the provisions of Section 11.05 hereof, the Affected Person shall cease to
be a Liquidity Bank hereunder and the Replacement Person shall become a
Liquidity Bank under this Agreement.  Each Affected Person shall continue to be
entitled to receive from BAFC its share of interest, fees, costs and other sums
which have not been assigned by the Affected Person to the Replacement Person.

 

(e)           Notwithstanding anything herein to the contrary (i) all requests,
rules, guidelines, requirements and directive promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by the United States or foreign regulatory
authorities, in each case pursuant to BASEL III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in
Requirements of Law, regardless of the date enacted, adopted, issued or
implemented.

 

(f)            Notwithstanding anything in this Agreement to the contrary, it is
understood that any Participant shall be entitled to the payment of increased
costs under this Section 4.05 and Section 4.06 hereof to the extent such
increased costs would have been required to be paid had no participating
interest been sold.

 

SECTION 4.06               Taxes.

 

(a)           All payments made by or on behalf of BAFC under this Agreement or
any other Transaction Document shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, excluding (i) net income taxes and franchise
taxes (imposed in lieu of net income taxes) imposed on the Administrative Agent
or any Liquidity Bank as a result of a present or former connection between the
Administrative Agent or such Liquidity Bank and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Liquidity Bank having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Transaction Document) or (ii) any U.S. federal
withholding Taxes imposed under FATCA; provided that if any such non-excluded
taxes, levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any

 

18

--------------------------------------------------------------------------------


 

Liquidity Bank hereunder, as determined in good faith by the applicable
Withholding Agent, (i) such amounts shall be paid to the relevant Governmental
Authority in accordance with applicable law and (ii) the amounts so payable by
BAFC to the Administrative Agent or such Liquidity Bank shall be increased to
the extent necessary to yield to the Administrative Agent or such Liquidity Bank
(after payment of all Non-Excluded Taxes and Other Taxes) interest or any such
other amounts payable hereunder at the rates or in the amounts specified in this
Agreement as if such withholding or deduction had not been made, provided
further, however, that BAFC shall not be required to increase any such amounts
payable to any Liquidity Bank with respect to any Non-Excluded Taxes (x) that
are attributable to such Liquidity Bank’s failure to comply with the
requirements of paragraph (e) or (f) of this Section or (y) that are United
States withholding taxes resulting from any Requirement of Law in effect
(including FATCA) on the date such Liquidity Bank becomes a party to this
Agreement, except to the extent that such Liquidity Bank’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from BAFC
with respect to such Non-Excluded Taxes pursuant to this paragraph.

 

(b)           In addition, BAFC shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)           Whenever any Non-Excluded Taxes or Other Taxes are payable by
BAFC, as promptly as possible thereafter BAFC shall send to the Administrative
Agent for its own account or for the account of the relevant Liquidity Bank, as
the case may be, a certified copy of an original official receipt received by
BAFC showing payment thereof, a copy of the tax return reporting such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.  If (i) BAFC fails to pay any Non-Excluded Taxes or Other Taxes when due
to the appropriate taxing authority, (ii) BAFC fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence or (iii) any Non-Excluded Taxes or Other Taxes are imposed directly
upon the Administrative Agent or any Liquidity Bank, BAFC shall indemnify the
Administrative Agent and the Liquidity Banks for any incremental taxes, interest
or penalties that may become payable by the Administrative Agent or any
Liquidity Bank as a result of any such failure, in the case of (i) and (ii), or
any such direct imposition, in the case of (iii).

 

(d)           Each Liquidity Bank shall indemnify the Administrative Agent for
the full amount of any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings or similar charges imposed by any Governmental
Authority (but only to the extent that BAFC has not already indemnified the
Administrative Agent and without limiting the obligation of BAFC to do so) that
are attributable to such Liquidity Bank and that are payable or paid by the
Administrative Agent, together with all interest, penalties, reasonable costs
and expenses arising therefrom or with respect thereto, as determined by the
Administrative Agent in good faith.  A certificate as to the amount of such
payment

 

19

--------------------------------------------------------------------------------


 

or liability delivered to any Liquidity Bank by the Administrative Agent shall
be conclusive absent manifest error.

 

(e)           Each Liquidity Bank (or its assignee or Participant) that is a
“United States Person” as defined in Section 7701(a)(30) of the Code shall
deliver to BAFC and the Administrative Agent on or before the date on which it
becomes a party to this Agreement two properly completed and duly signed copies
of U.S. Internal Revenue Service Form W-9 (or any successor form) certifying
that such Liquidity Bank is exempt from U.S. federal withholding tax.  Each
Liquidity Bank (or its assignee or Participant) that is not a “United States
Person” as defined in Section 7701(a)(30) of the Code (a “Non-U.S. Liquidity
Bank”) shall deliver to BAFC and the Administrative Agent (or, in the case of a
Participant, to the Liquidity Bank from which the related participation shall
have been purchased) (i) two copies of either U.S. Internal Revenue Service
Form W-8BEN, Form W-8ECI or Form W-8IMY (together with any applicable underlying
IRS forms), (ii) in the case of a Non-U.S. Liquidity Bank claiming exemption
from U.S. federal withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest”, a statement substantially in
the form of Exhibit C and the applicable Form W-8, or any subsequent versions
thereof or successors thereto, properly completed and duly executed by such
Non-U.S. Liquidity Bank claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on payments by BAFC under this Agreement and the
other Transaction Documents, or (iii) any other form prescribed by applicable
requirements of U.S. federal income tax law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable requirements
of law to permit BAFC and the Administrative Agent to determine the withholding
or deduction required to be made.  Such forms shall be delivered by each
Non-U.S. Liquidity Bank on or before the date it becomes a party to this
Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation) and from time to time
thereafter upon the request of BAFC or the Administrative Agent.  In addition,
each Non-U.S. Liquidity Bank shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Liquidity Bank.  Each Non-U.S. Liquidity Bank shall promptly notify BAFC and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to BAFC (or any other
form of certification adopted by the U.S. taxing authorities for such purpose). 
Notwithstanding any other provision of this Section, a Non-U.S. Liquidity Bank
shall not be required to deliver any form pursuant to this Section that such
Non-U.S. Liquidity Bank is not legally able to deliver.

 

(f)            A Liquidity Bank (or Participant) that is entitled to an
exemption from or reduction of non-U.S. withholding tax under the law of the
jurisdiction in which BAFC is located, or any treaty to which such jurisdiction
is a party, with respect to payments under this Agreement shall deliver to BAFC
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by

 

20

--------------------------------------------------------------------------------


 

BAFC or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Liquidity Bank
(or Participant) is legally entitled to complete, execute and deliver such
documentation and in such Liquidity Bank’s (or Participant’s) judgment such
completion, execution or submission would not materially prejudice the legal or
commercial position of such Liquidity Bank (or Participant).

 

(g)           If a payment made to a Liquidity Bank under any Transaction
Document would be subject to U.S. Federal withholding tax imposed by FATCA if
such Liquidity Bank were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Liquidity Bank shall deliver to BAFC
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by BAFC or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by BAFC or the Administrative Agent as may be necessary for
BAFC and the Administrative Agent to comply with their obligations under FATCA
and to determine that such Liquidity Bank has complied with such Liquidity
Bank’s obligations under FATCA or to determine the amount to deduct and withhold
from such payment.  Solely for purposes of this paragraph (g), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

(h)           If the Administrative Agent or a Liquidity Bank determines, in its
sole good faith discretion, that it has received a refund of any Non-Excluded
Taxes or Other Taxes as to which it has been indemnified by BAFC or with respect
to which BAFC has paid additional amounts pursuant to this Section 4.06, it
shall pay to BAFC an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by BAFC under this Section
4.06 with respect to the Non-Excluded Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Liquidity Bank and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
BAFC agrees to pay, upon the request of the Administrative Agent or such
Liquidity Bank, the amount paid over to BAFC pursuant to this paragraph
(h) (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Liquidity Bank in
the event that the Administrative Agent or such Liquidity Bank is required to
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this paragraph (h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(h) the payment of which would place the indemnified party in a less favorable
net after-tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This Section 4.06(h) shall not be construed to require the

 

21

--------------------------------------------------------------------------------


 

Administrative Agent or a Liquidity Bank to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to BAFC.

 

(i)            The agreements in this Section shall survive the termination of
this Agreement and the payment of the Liquidity Loans and all other amounts
payable hereunder.

 

SECTION 4.07               Addition, Removal and Downgrading of Liquidity
Banks.  If at any time either (a) the short-term credit rating assigned to any
Liquidity Bank by S&P or Moody’s is withdrawn, downgraded or otherwise below
“A-1” or “P-1”, respectively, and with respect to any such Liquidity Bank there
is not a confirming obligation under a letter of credit or other similar
instrument to fund Liquidity Loans hereunder by a bank that has been assigned a
short-term credit rating of at least “A-1” and “P-1” by S&P and Moody’s,
respectively, or (b) a Liquidity Bank becomes a Defaulting Liquidity Bank, then
BAFC may, upon five (5) Business Days’ prior written notice given to the
Administrative Agent and such affected Liquidity Bank, replace such affected
Liquidity Bank with a bank having short-term ratings of at least “A-1” by S&P
and “P-1” by Moody’s or with a Liquidity Bank already a party to this Agreement
(which bank shall sign such documents and instruments as shall be appropriate to
assume the obligations of such affected Liquidity Bank hereunder), provided that
no such replacement pursuant to this sentence shall be effective unless each
Series 2000-1 Rating Agency shall have confirmed in writing to BAFC and the
Administrative Agent that such replacement would not result in a withdrawal or
reduction of the rating by such Series 2000-1 Rating Agency of the Commercial
Paper.  In the event that such affected Liquidity Bank is not replaced within
thirty (30) days, such affected Liquidity Bank’s Percentage of the Aggregate
Liquidity Commitment and its Liquidity Commitment shall be reduced by such
amount whereupon the Percentages of the Aggregate Liquidity Commitment of the
Liquidity Banks remaining shall be automatically adjusted so as to equal 100% in
the aggregate, and the Administrative Agent shall notify the Liquidity Banks of
such adjustment, provided that in no event shall any such action under this
sentence be effective hereunder if the Credits Outstanding would exceed the
Aggregate Available Liquidity Commitment as so reduced unless the provisions of
subsection 4.03(c)(ii) are complied with as if such affected Liquidity Bank were
an Exiting Bank.  Until such time as one of the actions required by the
preceding provisions of this Section hereof is completed, the affected Liquidity
Bank’s Percentage of the Aggregate Liquidity Commitment shall not be terminated
(except as otherwise provided in Section 4.01(a) and Section 5.04).

 

SECTION 4.08               Illegality.  If, after the date of this Agreement,
the introduction of, or any change in, any applicable law, rule or regulation or
in the interpretation or administration thereof by any Governmental Authority
shall, in the reasonable opinion of counsel to any Liquidity Bank, make it
unlawful for such Liquidity Bank to make or maintain any LIBOR Liquidity Loan,
then such Liquidity Bank may, by notice to BAFC (with notice to the
Administrative Agent), immediately declare that such LIBOR Liquidity Loan shall
be due and payable.  BAFC shall repay any such LIBOR Liquidity Loan declared so
due and payable in full on the last day of the Interest Period applicable
thereto or earlier if required by law, together with accrued interest thereon. 
Each Liquidity Bank will promptly notify BAFC and the

 

22

--------------------------------------------------------------------------------


 

Administrative Agent of any event of which such Liquidity Bank has knowledge
which would entitle it to prepayment pursuant to this Section 4.08 and will use
its reasonable efforts to mitigate the effect of any event if, in the sole and
absolute opinion of such Liquidity Bank, such efforts will avoid the need for
such prepayment and will not be otherwise disadvantageous to such Liquidity
Bank.

 

SECTION 4.09               Unavailability of LIBOR Liquidity Loans.  If, with
respect to any LIBOR Liquidity Loan requested by BAFC, the Administrative Agent
or the Majority Liquidity Banks shall have determined in good faith (which
determination shall, save for manifest error, be conclusive and binding upon
BAFC and the Liquidity Banks) that (a) deposits of sufficient amount and
maturity for funding such LIBOR Liquidity Loan are not available to the
Liquidity Banks in the relevant market in the ordinary course of business,
(b) by reason of circumstances affecting the relevant market, adequate and fair
means do not exist for ascertaining the rate of interest to be applicable to
such LIBOR Liquidity Loan or (c) the rate of interest to be applicable to such
LIBOR Liquidity Loan does not adequately reflect the cost of funding such
Liquidity Loan, as determined by the Majority Liquidity Banks, then (i) the
Administrative Agent, upon its determination as provided above or upon receiving
notice from the Majority Liquidity Banks as to their determination as provided
above, shall promptly give notice thereof to BAFC, (ii) the notice requesting
such LIBOR Liquidity Loan shall be canceled, and (iii) no Liquidity Bank shall
be under any obligation to make additional LIBOR Liquidity Loans to BAFC unless
and until the Administrative Agent shall have notified BAFC that LIBOR Liquidity
Loans are again available hereunder.

 

ARTICLE V

 

PAYMENTS

 

SECTION 5.01               Payments on Non-Business Days.  Whenever any payment
to be made hereunder or under a Liquidity Loan Note shall be stated to be due on
a day which is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and interest shall be payable at the applicable
rate during such extension.

 

SECTION 5.02               Prepayments.

 

(a)           BAFC shall have the right to prepay the Liquidity Loans in whole
or in part, without premium (but subject to subsection 4.01(b)), at any time on
the following terms and conditions:  (i) BAFC shall deliver notice to the
Administrative Agent no later than 10:00 a.m., New York City time, (A) with
respect to any LIBOR Liquidity Loan, three (3) Business Days prior to such
repayment date and (B) with respect to any Prime Rate Liquidity Loan, on the
date of such repayment, (ii) each prepayment shall be in a principal amount of
not less than $1,000,000 and integral multiples of $1,000,000 in excess thereof
or equal to the then outstanding principal amount of the Liquidity Loans being
prepaid and (iii) each prepayment must be accompanied by the payment of accrued
interest on the amount prepaid to the date of prepayment.

 

23

--------------------------------------------------------------------------------


 

(b)           If, on any day, the Credits Outstanding exceeds the then current
Aggregate Available Liquidity Commitment, BAFC shall be obligated to prepay
Liquidity Loans in an amount equal to such excess but not exceeding the amount
of such Liquidity Loans made by the Liquidity Banks to BAFC.

 

(c)           If on any day on which any Liquidity Loan is outstanding (other
than a Liquidity Loan made pursuant to subsection 3.01(a)(v)) BAFC is able to
sell Commercial Paper, BAFC shall be obligated to sell Commercial Paper in an
amount sufficient to prepay Liquidity Loans in an amount equal to the lesser of
(x) the aggregate amount of Liquidity Loans outstanding or (y) the proceeds from
the sale of the maximum amount of Commercial Paper that BAFC is able to sell on
such day in excess of the proceeds needed to pay Commercial Paper maturing on
such day.

 

SECTION 5.03               Cash Collateral Account.  For the purpose of
facilitating the transactions contemplated by this Agreement, the Collateral
Agent has established on behalf of BAFC a special purpose trust account (for the
benefit of the Secured Parties), identified as the BAFC Cash Collateral Account,
the operation of which shall be governed by the Security Agreement (said account
being referred to as the “Cash Collateral Account”).

 

SECTION 5.04               Method and Place of Payment, etc.  All payments by
BAFC under this Agreement and the Liquidity Loan Notes owing to the Liquidity
Banks shall be made to the Administrative Agent without setoff or counterclaim
for distribution to each Liquidity Bank (or to an Exiting Bank, in the case of
an Exiting Loan) in accordance with the Liquidity Facility Fee Letter and the
Liquidity Loan Notes not later than 2:00 p.m. (New York City time) on the date
when due and shall be made in freely transferable Dollars and in immediately
available funds at the Payment Office.  Upon receipt of such payment, the
Administrative Agent shall promptly remit to each Liquidity Bank its pro rata
share (or, in the case of payments with respect to Exiting Loans, the entire
amount) of the payment; provided, that BAFC shall not be obligated to pay any
Commitment Fee owed to a Liquidity Bank with respect to any period during which
such Liquidity Bank became a Defaulting Liquidity Bank and such Defaulting
Liquidity Bank’s Liquidity Commitment shall not be included in the calculation
of the Commitment Fees owed to Liquidity Banks that are not Defaulting Liquidity
Banks during such period, unless in either case such Liquidity Bank remains a
Performing Liquidity Bank during such period.

 

SECTION 5.05               Draws on and Exchange of the Letter of Credit.

 

(a)           Draws for Defaulted Loans.  If, on any given day, the
Administrative Agent has received a Servicer’s Certificate with respect to a
Defaulted Loan with instructions to draw on the Letter of Credit or the
Administrative Agent otherwise obtains knowledge of the existence of a Defaulted
Loan, the Administrative Agent will draw on the Letter of Credit on such date
and if necessary, request the Collateral Agent to withdraw amounts deposited in
the Reserve Account on such date in an aggregate amount equal to the lesser of
(x) the Series 2000-1 Invested Percentage of the aggregate unpaid principal
amount and accrued and unpaid interest (or discount)

 

24

--------------------------------------------------------------------------------


 

thereon to and including the day prior to the day the Loan has become a
Defaulted Loan (calculated by converting any Defaulted Loans denominated in
Approved Currencies other than Dollars into Dollars at the Rate of Exchange) and
(y) the Letter of Credit Amount then in effect and shall deposit and apply the
draw amount in accordance with subsection 5.05(c) hereof and shall instruct the
Collateral Agent to reimburse the Letter of Credit Banks for such draw in
accordance with the terms of the Security Agreement; provided that, if the
required draw is made pursuant to clause (y) above, the Administrative Agent
shall, upon receipt of notice from the Collateral Agent of payment of the
Repayment Amount to the Letter of Credit Bank, submit as promptly as practicable
a successive draw on the Letter of Credit for the lesser of (i) the amount of
such excess principal plus accrued and unpaid interest (or discount) on such
Defaulted Loan (calculated by converting any Defaulted Loans denominated in
Approved Currencies other than Dollars into Dollars at the Rate of Exchange)
over the Letter of Credit Amount prior to giving effect to the first draw or
(ii) the entire remaining reinstated Letter of Credit Commitment then available.

 

(b)           Draws Upon L/C Expiration Date.  If the L/C Expiration Date has
not been extended by any Letter of Credit Bank pursuant to Section 2.01 of the
Letter of Credit Reimbursement Agreement on or before such date and if the
Administrative Agent has received from the Servicer a Servicer’s Certificate
directing it to do so or the Administrative Agent otherwise obtains knowledge
that the L/C Expiration Date has not been extended by any Letter of Credit Bank
and either each Exiting Letter of Credit Bank has not been replaced or the
Letter of Credit Commitment has not been reduced in accordance with subsection
2.01(d) of the Letter of Credit Reimbursement Agreement, then the Administrative
Agent shall, on or after the fifth Business Day preceding the upcoming L/C
Expiration Date, draw on the Letter of Credit for the entire Letter of Credit
Commitment Shares of each Exiting Letter of Credit Bank and apply same in
accordance with subsection 5.05(c)(ii) hereof.

 

(c)           Deposits of Letter of Credit Drawings.  The Administrative Agent
shall deposit all Letter of Credit Disbursements as follows:

 

(i)            Deposit of Draws for Defaulted Loans.  Letter of Credit
Disbursements pursuant to subsection 5.05(a) hereof related to Defaulted Loans
shall be deposited into the Cash Collateral Account to be applied to the payment
of Liquidity Bank Obligations in accordance with Sections 5.2 and 6.2 of the
Security Agreement.

 

(ii)           Deposit of Draws Upon L/C Expiration Date.  Letter of Credit
Disbursements drawn pursuant to subsection 5.05(b) hereof shall be deposited
into the Reserve Account.  Thereafter, the Administrative Agent shall, upon
receipt of a Servicer’s Certificate or upon obtaining knowledge of the existence
of a Defaulted Loan, in lieu of drawing on the Letter of Credit with respect to
any Exiting Letter of Credit Bank, request withdrawals from the

 

25

--------------------------------------------------------------------------------


 

Collateral Agent out of the Reserve Account of draw amounts with respect to
Defaulted Loans and deposit of such amounts by the Collateral Agent into the
Cash Collateral Account.  The Administrative Agent shall provide notice to BAFC
and the Servicer as promptly as practicable of the fact and amount of such
drawings.

 

(d)           Notification of Drawings.  The Administrative Agent shall deliver
a copy of each drawing certificate presented to the Letter of Credit Agent to
BAFC, the Servicer, the Guarantor and the Collateral Agent within one Business
Day after presenting such drawing certificate.

 

(e)           Notification of Failure of Letter of Credit Bank to Honor Drawing.
The Administrative Agent shall notify BAFC, the Guarantor, the Servicer and the
Collateral Agent as promptly as practicable if any Letter of Credit Bank should
fail or refuse to honor a drawing under the Letter of Credit.

 

(f)            Replacement Letter of Credit.  The Administrative Agent shall
present the Letter of Credit to the Letter of Credit Agent and receive the
replacement Letter of Credit from the Letter of Credit Bank in a simultaneous
exchange on the date requested by BAFC pursuant to subsection 2.01(c) of the
Letter of Credit Reimbursement Agreement.  In addition, if the Letter of Credit
is to be replaced pursuant to subsection 2.01(e) of the Letter of Credit
Reimbursement Agreement, the Administrative Agent shall present the Letter of
Credit to the Letter of Credit Agent and receive the replacement Letter of
Credit on the date specified in BAFC’s request to the Letter of Credit Agent in
accordance with such subsection 2.01(e).  Upon receipt of such replacement
Letter of Credit, or upon receipt of an amended Letter of Credit pursuant to
such subsection 2.01(e), the Administrative Agent shall notify BAFC, the
Servicer and the Collateral Agent by telephone, and shall subsequently transmit
a facsimile of such amended or replacement Letter of Credit to said parties.

 

(g)           Letter of Credit Amount.  On each day prior to and on the
Liquidity Commitment Expiration Date, the sum of (i) the amount of funds on
deposit in the Reserve Account and (ii) the amount of the Letter of Credit that
is in full force and effect shall equal the Letter of Credit Commitment;
provided, however, that upon the downgrade or removal of S&P’s and Moody’s
long-term unsecured debt rating of the Guarantor, BLFC or the Trust which
requires the Letter of Credit Commitment to be increased in accordance with
subsection 2.01(e) of the Letter of Credit Reimbursement Agreement, BAFC shall
have thirty (30) days to either (x) obtain a substitute Letter of Credit or an
amendment to the existing Letter of Credit reflecting the Letter of Credit
Commitment as so increased or (y) deposit additional funds in the Reserve
Account in an amount equal to the amount by which the Letter of Credit
Commitment is required to be increased.  Following the deposit by BAFC of any
amounts in the Reserve Account, the Administrative Agent may, upon receipt of a
Servicer’s Certificate or upon obtaining knowledge of the existence of a
Defaulted Loan, request withdrawals from the Collateral

 

26

--------------------------------------------------------------------------------


 

Agent out of the Reserve Account of draw amounts with respect to Defaulted Loans
and deposit of such amounts by the Collateral Agent into the Cash Collateral
Account.  The Administrative Agent shall provide notice to BAFC and the Servicer
as promptly as practicable of the fact and amount of such drawings.

 

ARTICLE VI

 

CONDITIONS PRECEDENT

 

SECTION 6.01               Conditions to Effectiveness.  This Agreement shall
become effective on the first day on which all of the following conditions have
been satisfied:

 

(a)           Agreement.  Each Liquidity Bank, the Administrative Agent and BAFC
shall have signed a counterpart copy of this Agreement and delivered the same to
the Administrative Agent.

 

(b)           Depositary Agreement.  BAFC and the Depositary shall have executed
and delivered the Depositary Agreement; such Agreement shall be in full force
and effect; and the Administrative Agent shall have received a fully executed
counterpart thereof.

 

(c)           The Liquidity Loan Notes.  There shall have been delivered to the
Administrative Agent for the account of each Liquidity Bank a Liquidity Loan
Note payable to the order of such Liquidity Bank in the amount and as otherwise
provided for in Article III hereto.

 

(d)           Security Agreement.  BAFC, the Servicer, the Administrative Agent,
the Letter of Credit Agent and the Collateral Agent shall have executed and
delivered the Security Agreement; such Agreement shall be in full force and
effect; and the Administrative Agent shall have received a fully executed
counterpart thereof.

 

(e)           Guaranty.  The Guarantor shall have executed and delivered the
Guaranty; the Guaranty shall be in full force and effect; and the Administrative
Agent shall have received a fully executed counterpart thereof.

 

(f)            Letter of Credit Reimbursement Agreement.  BAFC, the Letter of
Credit Agent and the Letter of Credit Banks shall have executed and delivered
the Letter of Credit Reimbursement Agreement; such Agreement shall be in full
force and effect; and the Administrative Agent shall have received a fully
executed counterpart thereof.

 

(g)           Letter of Credit.  The Letter of Credit Agent and the Letter of
Credit Banks shall have executed the Letter of Credit and delivered it to the
Administrative Agent; the Letter of Credit shall be in full force and effect.

 

27

--------------------------------------------------------------------------------


 

(h)           Other Agreements.  Each of the other parties thereto shall have
executed and delivered the Placement Agency Agreement and each of the other
Transaction Documents, each of which shall be in full force and effect, and the
Administrative Agent shall have received fully executed counterparts thereof.

 

(i)            No Series 2000-1 Early Amortization Event or Potential
Series 2000-1 Early Amortization Event.  As of the date hereof, there shall
exist no Series 2000-1 Early Amortization Event or Potential Series 2000-1 Early
Amortization Event.

 

(j)            Representations and Warranties.  All representations and
warranties of (i) BAFC contained in this Agreement and in the other Transaction
Documents or in any document, certificate or financial or other statement
delivered in connection herewith or therewith and (ii) the Servicer, the
Guarantor and the Company contained in the Transaction Documents, shall be true
and correct with the same force and effect as though such representations and
warranties had been made as of the date hereof.

 

(k)           Opinions of Counsel.  The Administrative Agent, each Liquidity
Bank, the Letter of Credit Agent, BAFC and each Placement Agent shall have
received (i) from Reed Smith LLP, counsel for the Servicer and New York counsel
for the Guarantor, a favorable opinion dated the date hereof covering the
matters as such parties shall reasonably request, (ii) from Conyers Dill &
Pearman Limited, Bermuda counsel for the Guarantor, a favorable opinion dated
the date hereof covering the matters as such parties shall reasonably request
and (iii) from Reed Smith LLP, counsel for BAFC, a favorable opinion dated the
date hereof covering the matters as such parties shall reasonably request.

 

(l)            Closing Certificates.  The Administrative Agent shall have
received in sufficient counterparts for each Liquidity Bank a certificate, dated
the date hereof and executed by a Responsible Officer of each of BAFC, the
Company and the Servicer stating that all of the conditions specified in
Section 6.01(i) as applicable to it are then satisfied.

 

(m)          Filings, etc.  All filings (including, without limitation, pursuant
to the UCC) and recordings shall have been accomplished with respect to the
Security Agreement in such jurisdictions as may be required or permitted by law
to establish, perfect, protect and preserve the rights, titles, interests,
remedies, powers, privileges, liens and security interests of the Collateral
Agent in the collateral covered by the Security Agreement and any giving of
notice or the taking of any other action to such end (whether similar or
dissimilar) required or permitted by law shall have been given or taken.  On or
prior to the Series 2000-1 Issuance Date, BAFC and the Collateral Agent shall
have received copies of (i) UCC searches from the New York Secretary of State
(and applicable local UCC searches), each showing no liens as to BAFC, and (ii)
satisfactory evidence as to any such filing, recording, registration, giving of
notice or other action so taken or made.

 

28

--------------------------------------------------------------------------------


 

(n)           Documentation and Proceedings.  The Administrative Agent shall
have received copies of the Certificate of Incorporation of BAFC (certified by
the Secretary of State of Delaware), certificates of appropriate officials as to
the existence and good standing (if applicable) of BAFC and the Guarantor, and
Bylaws of BAFC, Board of Directors resolutions in respect of the Transaction
Documents to which BAFC or the Guarantor, as applicable, is a party, and
incumbency certificates with respect to BAFC and the Guarantor, all satisfactory
in form and substance to the Administrative Agent.

 

(o)           Bank Accounts.  The Cash Collateral Account, the Commercial Paper
Account and the Special Payment Account shall have been established.

 

(p)           Compliance with Laws.  The Administrative Agent shall have
received evidence reasonably satisfactory to it that the business conducted and
proposed to be conducted by BAFC is in compliance with all applicable laws and
regulations and that all registrations, filings, licenses and/or consents
required to be obtained by BAFC in connection therewith have been made or
obtained.

 

(q)           Other Conditions Precedent.  The conditions precedent to the
Letter of Credit Reimbursement Agreement shall have been satisfied concurrently.

 

(r)            Fees.  The Administrative Agent shall have received payment of
all fees and other amounts due and payable to it or the Liquidity Banks on or
before the date hereof.

 

(s)           BAFC Rating.  The Administrative Agent shall have received a
letter from S&P confirming its “A-1” rating of BAFC’s commercial paper and a
letter from Moody’s confirming its “P-1” rating of BAFC’s commercial paper.

 

(t)            BL, Trust and BLFC Rating.  The Administrative Agent shall have
received evidence reasonably satisfactory to it that BL’s long-term unsecured
debt rating is at least “BBB-” by S&P and either the Trust’s or BLFC’s long-term
unsecured debt rating is at least “Baa3” by Moody’s.

 

(u)           Guarantor Financials.  The Administrative Agent shall have
received (i) audited consolidated financial statements of BL for its fiscal year
ended December 31, 2010, and (ii) unaudited consolidated financial statements
for its fiscal quarter ended September 30, 2011.

 

(v)           Notice of Termination of Existing BLFC Facility.  The
Administrative Agent shall have received written notice that the Revolving
Credit Agreement, dated as of June 3, 2009, among BLFC, Citibank, N.A., as
syndication agent, BNP Paribas, Calyon New York Branch and CoBank, ACB, as
documentation agents, the Administrative Agent, and the lenders party thereto
has been terminated in accordance with its terms.

 

29

--------------------------------------------------------------------------------


 

(w)          BLFC Facility Agreement.  The Administrative Agent shall have
received a copy of that certain Revolving Credit Agreement, dated as of
November 17, 2011, among BLFC, as the borrower, the several banks and other
financial institutions or entities from time to time parties thereto as lenders,
Citibank, N.A. and CoBank, ACB, as syndication agents, BNP Paribas, The Bank of
Mitsubishi UFJ, Ltd. and CoBank ACB, as documentation agents, and the
Administrative Agent.

 

SECTION 6.02               Conditions to Each Issuance of Commercial Paper.  The
right of BAFC to issue Commercial Paper is subject at the time of such issuance
of Commercial Paper to the satisfaction of the following conditions listed in
this Section 6.02 (in addition to the condition set forth in the proviso to
Section 2.01(b)) with each issuance of Commercial Paper.

 

(a)           Ratings.  At the time of each issuance of Commercial Paper, a
rating of at least “A-1”, in the case of S&P, and at least “P-1”, in the case of
Moody’s, shall be in full force and effect.

 

(b)           Representations and Warranties.  At the date of such issuance of
Commercial Paper and after giving effect thereto, all representations and
warranties of (i) BAFC contained in this Agreement and in the other Transaction
Documents or in any document, certificate or financial or other statement
delivered in connection herewith or therewith, unless waived by the
Administrative Agent and Letter of Credit Agent, and (ii) the Servicer, the
Guarantor and the Company contained in the Transaction Documents, or in any
document, certificate or financial or other statement delivered in connection
therewith, unless waived by the Administrative Agent and Letter of Credit Agent,
in each case shall be true and correct with the same force and effect as though
such representations and warranties had been made as of such date.

 

(c)           Liquidity Agreement.  The Liquidity Agreement shall be in full
force and effect on the date of such issuance of Commercial Paper.

 

(d)           Private Placement Memorandum.  Each credit report, private
placement memorandum or information circular to be used by BAFC in connection
with the offer or sale of the Commercial Paper shall, only insofar as the same
shall describe the Administrative Agent or the obligations of the Administrative
Agent hereunder, have been approved in writing by the Administrative Agent or,
only insofar as the same shall describe any Liquidity Bank or the obligations of
any Liquidity Bank hereunder, the Administrative Agent shall obtain the prior
written approval of such Liquidity Bank.

 

(e)           No Mandatory Liquidation Event or Mandatory CP Wind-Down Event. 
At the time of each issuance of Commercial Paper and after giving effect
thereto, (i) no Mandatory Liquidation Event shall have occurred, and (ii) no
Mandatory CP Wind-Down Event shall have occurred with respect to which the
Administrative Agent shall have instructed the Depositary not to issue
additional Commercial Paper.

 

30

--------------------------------------------------------------------------------


 

SECTION 6.03                                            Conditions Precedent to
the Making of Each Liquidity Loan.  In addition to the requirements of
subsection 3.01(c) hereof, no Liquidity Bank shall be required to make a
Liquidity Loan if at or prior to the time of making such Liquidity Loan an
Insolvency Event (as described in clauses (i)-(iii) of the definition of
“Insolvency Event”) shall have occurred with respect to BAFC.

 

SECTION 6.04                                            Conditions to the Making
of any Liquidity Loan Pursuant to subsection 3.01(a)(v).  In addition to the
requirements of subsection 3.01(c) and Section 6.03 hereof, no Liquidity Bank
shall be required to make a Liquidity Loan pursuant to subsection
3.01(a)(v) hereof unless the following conditions are satisfied on each day on
which such Liquidity Loan is to be made:

 

(a)                                  Representations and Warranties.  At the
date on which such Liquidity Loan is to be made and after giving effect to such
Liquidity Loan, all representations and warranties of (i) BAFC contained in this
Agreement and in the other Transaction Documents or in any document, certificate
or financial or other statement delivered in connection herewith or therewith,
unless waived by the Administrative Agent and (ii) the Servicer, the Guarantor
and the Company contained in the Transaction Documents, or in any document,
certificate or financial or other statement delivered in connection therewith,
unless waived by the Administrative Agent, in each case shall be true and
correct with the same force and effect as though such representations and
warranties had been made as of such date.

 

(b)                                 No Mandatory Liquidation Event or Potential
Mandatory Liquidation Event.  At the date on which such Liquidity Loan is to be
made and after giving effect to such Liquidity Loan, no Mandatory Liquidation
Event or Potential Mandatory Liquidation Event shall have occurred.

 

ARTICLE VII

 

COVENANTS

 

While this Agreement is in effect (i.e., until all indebtedness and other
amounts payable by BAFC hereunder and under the Commercial Paper and the
Liquidity Loan Notes shall have been paid in full and the Liquidity Banks no
longer have any Liquidity Commitment hereunder), BAFC agrees that:

 

SECTION 7.01                                            Affirmative Covenants. 
BAFC shall:

 

(a)                                  provide the Administrative Agent all
information that the Administrative Agent may reasonably request in writing
concerning the business of BAFC within a reasonable period of time considering
the nature of the request; provided that with respect to any information
relating to an annual audited report, the same may be delivered within one
hundred and twenty (120) calendar days after the end of BAFC’s fiscal year;

 

31

--------------------------------------------------------------------------------


 

(b)                                 furnish or cause to be furnished to the
Administrative Agent in sufficient number for each Liquidity Bank, copies of all
documents and other notices furnished to BAFC under the Transaction Documents
and to the Letter of Credit Agent under the Letter of Credit Reimbursement
Agreement;

 

(c)                                  execute and deliver to the Administrative
Agent and the Liquidity Banks all such documents and instruments and do all such
other acts and things as may be necessary or reasonably required by the
Administrative Agent to enable the Collateral Agent or the Administrative Agent
to exercise and enforce their respective rights under this Agreement, the Letter
of Credit Reimbursement Agreement, the Letter of Credit, the Guaranty and the
Security Agreement, and to realize thereon, and record and file and rerecord and
refile all such documents and instruments, at such time or times, in such manner
and at such place or places, all as may be necessary or required by the
Administrative Agent to validate, preserve and protect the position of the
Collateral Agent, the Administrative Agent and the Liquidity Banks under this
Agreement, the Letter of Credit Reimbursement Agreement, the Letter of Credit,
the Guaranty and the Security Agreement;

 

(d)                                 take all actions necessary to ensure that
all taxes and other governmental claims in respect of BAFC’s operations and
assets are promptly paid when due, except where the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves to the extent required by GAAP with respect thereto have been provided
on the books of BAFC;

 

(e)                                  comply in all material respects with
obligations it assumes under the Transaction Documents;

 

(f)                                    comply with all Requirements of Law
except where the failure to so comply would not reasonably be expected to have a
Material Adverse Effect;

 

(g)                                 for the benefit of the Administrative Agent
and the Liquidity Banks, and for so long as this Agreement shall be in effect,
perform and comply with each of its respective agreements, warranties and
indemnities contained in this Agreement and the other Transaction Documents;

 

(h)                                 give prompt notice to the Administrative
Agent of any material default or event of default by any Obligor under any Loan
or Loan Documents of which BAFC is aware;

 

(i)                                     advise the Administrative Agent of the
occurrence of each Default, Event of Default or Mandatory CP Wind-Down Event as
promptly as practicable after BAFC becomes aware of any such Default, Event of
Default or Mandatory CP Wind-Down Event, and shall notify the Series 2000-1
Rating Agencies of any Mandatory CP Wind-Down Event and Mandatory Liquidation
Event;

 

32

--------------------------------------------------------------------------------


 

(j)                                     beginning with the fiscal year
commencing in 2011, furnish to the Series 2000-1 Rating Agencies and the
Administrative Agent in sufficient number for each Liquidity Bank as soon as
available, but in any event within one hundred and twenty (120) days after the
end of each fiscal year of BAFC audited financial statements consisting of the
balance sheet of BAFC as of the end of such year and the related statements of
income and retained earnings and statements of cash flow for such year, setting
forth in each case in comparative form the corresponding figures for the
previous fiscal year, certified by Independent Public Accountants satisfactory
to the Administrative Agent to the effect that such financial statements fairly
present in all material respects the financial condition and results of
operations of BAFC in accordance with GAAP consistently applied;

 

(k)                                  beginning with the fiscal year commencing
in 2012, furnish to the Series 2000-1 Rating Agencies and the Administrative
Agent as soon as available but in any event within sixty (60) days after the end
of each of the first three quarters for each fiscal year of BAFC, unaudited
financial statements consisting of a balance sheet of BAFC as at the end of such
quarter and a statement of income and retained earnings for such quarter,
setting forth (in the case of financial statements furnished for calendar
quarters subsequent to the first full calendar year of BAFC) in comparative form
the corresponding figures for the corresponding quarter of the preceding fiscal
year; and BAFC will additionally furnish, or cause to be furnished, to the
Administrative Agent together with the financial statements required pursuant to
clause (j) and this clause (k) a certificate of a Responsible Officer of BAFC
stating that (x) the attached financial statements have been prepared in
accordance with GAAP and accurately reflect the financial condition of BAFC and
(y) to the best knowledge of such Responsible Officer, no Mandatory CP Wind-Down
Event or Mandatory Liquidation Event was continuing at the end of such quarter
or on the date of such statement or, if such Mandatory CP Wind-Down Event or
Mandatory Liquidation Event was continuing at the end of such quarter or on the
date of such statement, specifying the name and period of existence thereof;

 

(l)                                     (i) except as otherwise permitted by the
Transaction Documents, preserve, renew and keep in full force and effect its
corporate existence and (ii) take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business, except where the failure to maintain the same would not have a
Material Adverse Effect; and

 

(m)                               on each day after the Liquidity Loans (with
accrued interest thereon) have become due and payable (whether at the stated
maturity, by acceleration or otherwise), give the notice contemplated by
Section 2.06 of the Series 2000-1 Supplement, such notice to specify an amount
equal to the lesser of (i) the funds on deposit in the Series 2000-1 Collection
Subaccount on such day and (ii) the outstanding amount of the Liquidity Loans
(with accrued interest thereon) and all other amounts owing under this
Agreement.

 

33

--------------------------------------------------------------------------------


 

SECTION 7.02                                            Negative Covenants. 
BAFC will not:

 

(a)                                  contract for, create, incur, assume or
suffer to exist any Lien, security interest, charge or other encumbrance of any
nature upon any of its property or assets, whether now owned or hereafter
acquired except for Permitted Liens and as otherwise provided for in the
Security Agreement or the Depositary Agreement;

 

(b)                                 create, incur, assume or suffer to exist any
Indebtedness, whether current or funded, or any other liability except Permitted
Indebtedness;

 

(c)                                  except as contemplated by the Transaction
Documents, make any loan or advance or credit to, or guarantee (directly or
indirectly or by an instrument having the effect of assuring another’s payment
or performance on any obligation or capability of so doing or otherwise),
endorse or otherwise become contingently liable, directly or indirectly, in
connection with the obligations, stocks or dividends of, or own, purchase,
repurchase or acquire (or agree contingently to do so) any assets, stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any other Person;

 

(d)                                 enter into any merger, consolidation, joint
venture, syndicate or other form of combination with any Person, or sell, lease
or transfer or otherwise dispose of any of its assets or receivables or purchase
any asset, or engage in any transaction which would result in BAFC ceasing to
be, directly or indirectly, a wholly-owned Subsidiary of Guarantor.  BAFC will
not create any subsidiary of BAFC without the prior written consent of the
Administrative Agent;

 

(e)                                  enter into or be a party to any agreement
or instrument other than the Transaction Documents or documents and agreements
incidental thereto;

 

(f)                                    make any expenditure (by long-term or
operating lease or otherwise), excluding those relating to foreclosure, for
capital assets (both realty and personalty), unless such expenditure is approved
in writing by the Administrative Agent;

 

(g)                                 engage in any business or enterprise or
enter into any material transaction other than as contemplated by the
Transaction Documents;

 

(h)                                 amend its Certificate of Incorporation or
Bylaws without the prior written consent of the Administrative Agent;

 

(i)                                     grant any powers of attorney to any
Person for any purposes except (i) where permitted by the Transaction Documents
or (ii) to the Collateral Agent for the purposes of the Security Agreement;

 

34

--------------------------------------------------------------------------------


 

(j)                                     except with respect to Liquidity Loans
made pursuant to subsection 3.01(a)(v), advance any funds under the
Series 2000-1 VFC Certificate if at such time any Liquidity Loan remains
outstanding;

 

(k)                                  advance any funds under the Series 2000-1
VFC Certificate if at the time of or after giving effect to such advance, a
Series 2000-1 Early Amortization Event has occurred and is continuing, unless
such advance is approved in advance by the Majority Liquidity Banks and the
Majority Letter of Credit Banks; or

 

(l)                                     take any action which would permit the
Servicer to have the right to refuse to perform any of its respective
obligations under the Servicing Agreement.

 

ARTICLE VIII

 

MANDATORY LIQUIDATION EVENTS,
MANDATORY CP WIND-DOWN EVENTS AND REMEDIES

 

SECTION 8.01                                            Mandatory Liquidation
Events.  Upon notice from the Administrative Agent that any of the following
events has occurred (each a “Mandatory Liquidation Event”), the remedies of
Section 8.03(a) hereof shall apply:

 

(i)                                     Letter of Credit.  The Letter of Credit
has not been reinstated within three (3) Business Days of any draw pursuant to
Section 5.05(a) hereof;

 

(ii)                                  Delinquent Loans.  Any Loan constitutes a
Delinquent Loan for a period of more than three (3) successive Business Days;

 

(iii)                               Guarantor or Designated Obligor
Cross-Default.  The Guarantor or any of the Designated Obligors shall
(a) default in making any payment of any principal of any Indebtedness
(including any Guarantee Obligation, but excluding the Liquidity Loans) on the
scheduled or original due date with respect thereto; or (b) default in making
any payment of any interest on any such Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (c) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (a), (b) or (c) of this
paragraph (iii) shall not at any time constitute a Mandatory Liquidation

 

35

--------------------------------------------------------------------------------


 

Event unless, at such time, one or more defaults, events or conditions of the
type described in clauses (a), (b) and (c) of this paragraph (iii) shall have
occurred and be continuing with respect to Indebtedness the outstanding Dollar
Equivalent principal amount of which exceeds in the aggregate $50,000,000;

 

(iv)                              Insolvency.  An Insolvency Event shall occur
with respect to BAFC, the Guarantor, any Designated Obligor or the Company;

 

(v)                                 Change of Control.  A Change of Control with
respect to the Guarantor shall occur;

 

(vi)                              Investment Company.  BAFC or the Guarantor
shall become an “investment company” within the meaning of the 1940 Act and
shall not be exempt from compliance with the 1940 Act;

 

(vii)                           Judgments Against BAFC.  One or more judgments
or decrees shall be entered against BAFC involving in the Dollar Equivalent
aggregate a liability (not paid or fully covered by insurance as to which the
relevant insurance company has acknowledged coverage) of $50,000 or more, and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within thirty (30) days from the entry thereof;

 

(viii)                        Commercial Paper Payments.  Failure by BAFC to pay
or cause to be paid any amount in respect of Commercial Paper when due;

 

(ix)                                Certain Payments.  Failure by BAFC to pay or
cause to be paid (i) any of the fees described in Section 4.01 hereof when due
within three (3) Business Days from the date due; (ii) fees due under subsection
2.11(a) of the Letter of Credit Reimbursement Agreement or any other amounts due
under the Letter of Credit Reimbursement Agreement within three (3) Business
Days from the date due; (iii) any Liquidity Loan under subsection 3.01(f) and
Section 5.02 hereof on the date due; or (iv) interest on any Liquidity Loan
within three (3) Business Days of the date such interest is due;

 

(x)                                   Representations.  Any representation or
warranty or other written statement made or deemed made by BAFC, the Company or
the Guarantor in this Agreement or in any other Transaction Document or in any
document entered into in connection herewith or therewith, shall prove to have
been incorrect when made in any material respect;

 

(xi)                                Covenants.  (a) Failure by BAFC, the Company
or the Guarantor to observe or perform any covenant or agreement contained in
subsections 5.05(g), 7.01(i) and 7.01(l) hereof (with respect to BAFC),
subsections 2.06(g) and 2.06(j)(i) and (ii) of the Pooling Agreement (with
respect to the Company) and subsections 8.1(c)(i) and (ii), 8.1(g)(i), 8.1(h),
8.1(i) and 8.2

 

36

--------------------------------------------------------------------------------


 

of the Guaranty (with respect to the Guarantor); or (b) failure by BAFC, the
Company or the Guarantor to observe or perform any other covenant or agreement
contained herein or in any other Transaction Document to which it is a party and
not constituting a Mandatory Liquidation Event under any other clause of this
Article VIII and the continuance of such default for thirty (30) days after the
earlier of (x) the date on which a Responsible Officer of BAFC, the Company or
the Guarantor has knowledge of such failure and (y) BAFC, the Company or the
Guarantor receives written notice thereof from the Administrative Agent;

 

(xii)                             Default Under Other Documents.  (a) A
Series 2000-1 Early Amortization Event or a Potential Series 2000-1 Early
Amortization Event shall have occurred and be continuing or (b) an Early
Amortization Event described in Section 7.01 of the Pooling Agreement (without
taking into account any Supplements) shall occur;

 

(xiii)                          Default under the Guaranty.  The Guarantor shall
default under the Guaranty or the Guaranty shall have become invalid or
ineffective or the Guarantor or any affiliate thereof shall challenge its
effectiveness;

 

(xiv)                         Judgments Against Guarantor and Designated
Obligors.  One or more judgments or decrees shall be entered against the
Guarantor or any of the Designated Obligors involving in the Dollar Equivalent
aggregate a liability (not paid or fully covered by insurance as to which the
relevant insurance company has acknowledged coverage) of $50,000,000 or more,
and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within thirty (30) days from the entry thereof;

 

(xv)                            Effectiveness of Other Documents.  Any of the
Transaction Documents shall cease, for any reason, to be in full force and
effect, or the Company, the Servicer, the Guarantor, the Sellers or BAFC shall
so assert in writing; or

 

(xvi)                         Other Cross-Defaults.  BLFC, BFE or any other
Investor Certificateholder that is an Affiliate of the Guarantor shall
(a) default in making any payment of any principal of any Indebtedness
(including any Guarantee Obligation, but excluding the Liquidity Loans) on the
scheduled or original due date with respect thereto; or (b) default in making
any payment of any interest on any such Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (c) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if

 

37

--------------------------------------------------------------------------------


 

required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (a),
(b) or (c) of this paragraph (xvi) shall not at any time constitute a Mandatory
Liquidation Event unless, at such time, one or more defaults, events or
conditions of the type described in clauses (a), (b) and (c) of this paragraph
(xvi) shall have occurred and be continuing with respect to Indebtedness the
outstanding Dollar Equivalent principal amount of which exceeds in the aggregate
$50,000,000; provided, further, that the immediately preceding proviso shall be
deemed inapplicable at any time that any Purchased Loan shall constitute a
Defaulted Loan or shall have constituted a Delinquent Loan for a period of more
than three (3) successive Business Days.

 

SECTION 8.02                                            Mandatory CP Wind-Down
Events.  Upon the occurrence of any of the following events (each a “Mandatory
CP Wind-Down Event”), the remedies of Section 8.03(b) hereof shall apply:

 

(a)                                  Guarantor’s Adjusted Net Debt/Consolidated
Adjusted Capitalization Ratio.  The ratio of the Guarantor’s consolidated
Adjusted Net Debt to consolidated Adjusted Capitalization (each as calculated at
the end of each fiscal quarter of the Guarantor) is greater than 0.585:1.0; or

 

(b)                                 Guarantor’s EBITDA.  The Guarantor’s
consolidated Adjusted EBITDA (as calculated on a rolling four quarter basis) is
less than $400,000,000.

 

SECTION 8.03                                            Remedies.

 

(a)                                  At any time during the continuance of any
Mandatory Liquidation Event and so long as such Mandatory Liquidation Event
shall continue unremedied, the Administrative Agent, by written notice to BAFC,
the Series 2000-1 Rating Agencies, and the Depositary (with a copy to each
Placement Agent and the Collateral Agent), (i) shall instruct the Depositary not
to issue or deliver any additional Commercial Paper, and (ii) may, with the
consent of the Majority Liquidity Banks, and shall, at the written request of
the Majority Liquidity Banks, (A) declare the principal of and accrued interest
in respect of the Liquidity Loan Notes to be, whereupon the same shall become,
forthwith due and payable without presentment, demand, protest or further notice
of any kind, all of which are hereby expressly waived by BAFC, anything
contained herein or in the Liquidity Loan Notes to the contrary notwithstanding,
and/or (B) subject to the immediately following sentence declare the Aggregate
Liquidity Commitment terminated, whereupon the Aggregate Liquidity Commitment
and the obligation of the Liquidity Banks to make the Liquidity Loans hereunder
shall terminate immediately and any accrued fees or premiums shall forthwith
become due and payable without any further notice of any kind and/or
(C) instruct BAFC to, and in such event BAFC shall, instruct the Trustee to
declare the principal of and accrued interest in respect of the Purchased Loans
to be due and payable (provided that, for the avoidance of doubt, BAFC

 

38

--------------------------------------------------------------------------------


 

acknowledges and agrees that if it fails to give such instructions, the
Administrative Agent may do so on its behalf).  Notwithstanding the previous
sentence, upon the occurrence of a Mandatory Liquidation Event described in
subsection 8.01(iv) with respect to BAFC, the Guarantor or the Company or in
subsection 8.01(xii)(b), the Aggregate Liquidity Commitment shall terminate
automatically, and all amounts payable to the Liquidity Banks and the
Administrative Agent hereunder and under the Liquidity Loan Notes, whether for
principal, interest, fees, expenses or otherwise, shall automatically become
forthwith due and payable without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived.  Anything herein to the
contrary notwithstanding, no declaration or termination of the Aggregate
Liquidity Commitment pursuant to the foregoing provisions of this Article VIII
shall affect the obligation of the Liquidity Banks to make Liquidity Loans with
respect to Commercial Paper issued, authenticated and delivered by the
Depositary prior to receipt of instructions from the Administrative Agent to
cease issuing Commercial Paper as provided in subsection 2.01(a) hereof;
provided the conditions set forth in subsection 3.01(c) and Section 6.03 hereof
are satisfied at the time of the making of any such Liquidity Loan.

 

(b)                                 At any time during the continuance of a
Mandatory CP Wind-Down Event and so long as such Mandatory CP Wind-Down Event
shall continue unremedied, (i) the Administrative Agent shall, by written notice
to BAFC, the Series 2000-1 Rating Agencies, and the Depositary (with a copy to
each Placement Agent and the Collateral Agent), instruct the Depositary not to
issue or deliver any additional Commercial Paper and (ii) subject to the terms
and conditions herein (and provided that a Mandatory Liquidation Event shall not
have occurred which has not been waived by the Majority Liquidity Banks), the
Liquidity Banks shall make Liquidity Loans to BAFC on a revolving basis pursuant
to subsections 3.01(a)(i) and 3.01(a)(v) hereof.

 

ARTICLE IX

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Liquidity Banks to enter into this Agreement and to
provide the credit facility provided for herein, BAFC makes the following
representations and warranties to the Liquidity Banks:

 

SECTION 9.01                                            Corporate Existence. 
BAFC is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware, has full corporate power and authority
to own its assets and to transact the business in which it is now engaged and is
duly qualified as a foreign corporation and in good standing under the laws of
each jurisdiction in which its business or activities requires such
qualification, except where the failure to be so duly qualified could not
reasonably be expected to have a Material Adverse Effect.  BAFC has no
subsidiaries.

 

39

--------------------------------------------------------------------------------


 

SECTION 9.02                                            Corporate Power;
Authorization; Enforceable Obligation.  BAFC has the corporate power, authority
and legal right to execute, deliver and perform the Transaction Documents to
which it is a party and to borrow hereunder and has taken all necessary
corporate action to authorize the borrowings on the terms and conditions hereof
and the execution, delivery and performance of the Transaction Documents to
which it is a party.  No consent, license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any Governmental Authority is required for the execution, delivery and
performance by BAFC of the Transaction Documents to which it is a party which
has not been obtained, made, given or accomplished.  This Agreement and the
other Transaction Documents, including the Liquidity Loan Notes, have been
executed and delivered by a duly authorized officer of BAFC, and each of the
Transaction Documents constitutes and, in the case of Commercial Paper, when
executed and issued in accordance with the provisions hereof and of the
Depositary Agreement, will constitute, a legal, valid and binding obligation of
BAFC enforceable against BAFC in accordance with its respective terms except
that the enforceability thereof may be subject to the effects of any applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights and by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

SECTION 9.03                                            No Legal Bar.  The
execution, delivery and performance of this Agreement and the other Transaction
Documents to which BAFC is a party, the borrowings hereunder and the use of the
proceeds thereof will not violate any Requirement of Law or any Contractual
Obligation of BAFC and will not result in, or require, the creation or
imposition of any Lien (other than any Permitted Lien) on any of BAFC’s
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation.  No Requirement of Law or Contractual Obligation
applicable to BAFC could reasonably be expected to have a Material Adverse
Effect.

 

SECTION 9.04                                            No Material Litigation. 
No litigation, investigation or administrative proceeding of or before any
arbitrator or Governmental Authority is pending nor, to BAFC’s knowledge,
threatened against BAFC or any of its assets (a) with respect to the Transaction
Documents or the Borrowings hereunder or (b) that could reasonably be expected
to have a Material Adverse Effect.

 

SECTION 9.05                                            Security Interest.

 

(a)                                  (i) No effective financing statement
listing BAFC as debtor (other than any which may have been filed on behalf of
the Collateral Agent) covering any of the Assigned Collateral is on file in any
public office; (ii) at the date of each deposit of monies in each Collateral
Account, BAFC was, is or will then be the lawful owner of, and had, has or will
then have good title to, such monies, free and clear of all Liens except the
lien and security interest granted pursuant to the Security Agreement in favor
of the Collateral Agent; and (iii) BAFC is and will be the lawful owner of, and
has and will have good and marketable title to, all Assigned Collateral, free
and clear of all Liens

 

40

--------------------------------------------------------------------------------


 

except the lien and security interest granted pursuant to the Security Agreement
in favor of the Collateral Agent and Permitted Liens.

 

(b)                                 BAFC has not previously created any security
interest which remains in effect in the Assigned Collateral, any Collateral
Account or the funds deposited therein or any part thereof and will keep the
Assigned Collateral, each Collateral Account and the funds deposited therein and
every part thereof free and clear of all Liens except the lien and security
interest granted pursuant to the Security Agreement in favor of the Collateral
Agent and Permitted Liens.

 

(c)                                  The Security Agreement creates a valid Lien
on the Assigned Collateral in favor of the Secured Parties and such lien is
prior in right to any other Liens and is enforceable as such against creditors
of and purchasers from BAFC except to the extent foreclosure of such Lien may be
limited by applicable bankruptcy, insolvency, moratorium or other similar laws
affecting creditors’ rights generally.

 

SECTION 9.06                                            Commercial Paper;
Investment Company Act.  The qualification of an indenture with respect to
Commercial Paper under the Trust Indenture Act of 1939, as amended, is not
required in connection with the offer, issuance, sale or delivery of Commercial
Paper.  BAFC is not an “investment company”, or a company “controlled” by an
“investment company” within the meaning of the 1940 Act.

 

SECTION 9.07                                            Securities Act.  The
offer, issuance, sale or delivery of the Commercial Paper in accordance with the
terms hereof and the Depositary Agreement will constitute exempted transactions
under the Securities Act, and registration of the Commercial Paper under the
Securities Act will not be required in connection with any such offer, issuance,
sale or delivery of the Commercial Paper.

 

SECTION 9.08                                            Accuracy of
Information.  All Monthly Settlement Statements, Daily Reports, financial
statements, records, and other information furnished by or on behalf of BAFC,
the Servicer or the Guarantor to the Administrative Agent or any Liquidity Bank
hereunder shall be accurate in all material respects as of their respective
date.

 

SECTION 9.09                                            Taxes and ERISA
Liability.  BAFC has filed or caused to be filed all federal, state and other
material tax returns that are required to be filed and has paid all taxes shown
to be due and payable on said returns or on any assessments made against it or
any of its property and all other taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority (other than any taxes, fees or
other charges the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of BAFC).  No tax Lien
(other than any Permitted Lien) has been filed, and, to the knowledge of BAFC,
no claim is being asserted, with respect to any such tax, fee or other charge. 
BAFC has no ERISA plan liability and is not subject to the requirements of
ERISA.

 

41

--------------------------------------------------------------------------------


 

SECTION 9.10                                            Federal Regulations.  No
part of the proceeds of any Liquidity Loans will be used for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
or for any purpose that violates the provisions of the Regulations of the
Board.  If requested by any Liquidity Bank or the Administrative Agent, BAFC
will furnish to the Administrative Agent and each Liquidity Bank a statement to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U.

 

SECTION 9.11                                            No Change.  Since
December 31, 2010, there has been no development or event that has had or could
reasonably be expected to have a Material Adverse Effect.

 

SECTION 9.12                                                                   
Solvency.  BAFC is, and after giving effect to the incurrence of all
Indebtedness and obligations being incurred in connection herewith will be and
will continue to be, Solvent.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT AND THE LIQUIDITY BANKS

 

SECTION 10.01                                      Appointment of the
Administrative Agent.  Each Liquidity Bank hereby irrevocably appoints JPMorgan
Chase Bank, N.A. as its Administrative Agent hereunder, under the Guaranty,
under the Letter of Credit Reimbursement Agreement, under the Letter of Credit
and under the Security Agreement and hereby authorizes the Administrative Agent
to take such action on its behalf to execute, deliver and perform such documents
on its behalf, and to exercise such rights, remedies, powers and privileges
hereunder or thereunder as are specifically authorized to be exercised by the
Administrative Agent by the terms hereof or thereof, together with such rights,
remedies, powers and privileges as are reasonably incidental thereto.  The
Administrative Agent may execute any of its duties hereunder and under the
Security Agreement by or through agents or employees, and the Administrative
Agent shall not be responsible for the negligence or misconduct of any such
agents or employees selected by it with reasonable care.  The relationship
between the Administrative Agent and each Liquidity Bank is that of agent and
principal only, and nothing herein shall be deemed to constitute or appoint the
Administrative Agent a trustee or fiduciary for any Liquidity Bank or impose on
the Administrative Agent any obligations other than those for which express
provision is made herein, under the Guaranty, under the Letter of Credit
Reimbursement Agreement, under the Letter of Credit or in the Security
Agreement.  Upon receipt, the Administrative Agent will forward to each
Liquidity Bank (a) an executed copy of the Transaction Documents, (b) a copy of
each Monthly Settlement Statement and Daily Report, and (c) a copy of each
financial statement, accountant’s certification and officer’s certificate
specified in Section 7.01 hereof and in Section 8.1 of the Guaranty.

 

42

--------------------------------------------------------------------------------


 

The Administrative Agent shall not have any duty to exercise any right, power,
remedy or privilege granted to it hereby or thereby, or to take any affirmative
action or exercise any discretion hereunder or thereunder, including, without
limitation, the right of the Administrative Agent to instruct the Depositary not
to issue or deliver Commercial Paper under the provisions of subsection
2.01(a) hereof and the Depositary Agreement, unless directed to do so by all the
Liquidity Banks or the Majority Liquidity Banks, as applicable (and shall be
fully protected in acting or refraining from acting pursuant to such directions
which shall be binding upon the Liquidity Banks), shall not, without the prior
approval of all the Liquidity Banks consent to any reduction of the Letter of
Credit Commitment pursuant to Section 2.01(d)(i) of the Letter of Credit
Reimbursement Agreement, and shall not, without the prior approval of all the
Liquidity Banks or the Majority Liquidity Banks, as applicable, consent to any
material departure by BAFC or the Depositary from the terms hereof or thereof,
waive any default on the part of any such party under any such agreement or
instrument or amend, modify, supplement or terminate, or agree to any surrender
of, any such agreement or instrument; provided, that the foregoing limitation on
the authority of the Administrative Agent is for the benefit of the Liquidity
Banks and shall not impose any obligation on BAFC to investigate or inquire into
the authority of the Administrative Agent in any circumstances, and BAFC shall
be fully protected in carrying out any request, direction or instruction made or
given to BAFC by the Administrative Agent in the exercise of any right, power,
remedy or privilege granted to the Administrative Agent hereby or by the terms
of any other Transaction Document, receiving or acting upon any consent or
waiver granted to BAFC hereunder or thereunder by the Administrative Agent, or
entering into any amendment or modification of, or supplement to, this Agreement
or any other Transaction Document, and BAFC shall not be subject to the claims
of any Liquidity Bank by reason of the lack of authority of the Administrative
Agent to take any such action nor shall the lack of authority on the part of the
Administrative Agent in any circumstance give rise to any claim on the part of
BAFC against any Liquidity Bank; and provided, further, that the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement, or
applicable law.

 

Neither the Administrative Agent nor any Liquidity Bank, nor any of its or their
respective directors, officers, agents or employees, shall be liable to any
person or entity, including without limitation, the Administrative Agent, any
Liquidity Bank, or any Program Party, as the case may be, for any action taken
or omitted to be taken by it or them hereunder, under any other Transaction
Document, or in connection herewith or therewith, except for any liability
determined, in a final judgment of a court of competent jurisdiction to have
resulted from the Administrative Agent’s or such Liquidity Bank’s own gross
negligence or willful misconduct; nor shall the Administrative Agent or any
Liquidity Bank be responsible to the Administrative Agent or any other Liquidity
Bank, as the case may be, for the validity, effectiveness, value, sufficiency or
enforceability against any Program Party, of any Transaction Document or other
document furnished pursuant hereto or thereto or in connection herewith or
therewith.  The Administrative Agent shall not be liable under this Agreement to
BAFC or the Guarantor or their respective directors, officers, agents, employees
or members, or any Secured Party or its directors, officers, agents, employees
or stockholders for indirect, special, punitive,

 

43

--------------------------------------------------------------------------------


 

incidental or consequential loss or damage of any kind whatsoever, including,
without limitation, lost profits.  Without limitation of the generality of the
foregoing, the Administrative Agent: (i) may consult with legal counsel
(including counsel for BAFC), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with or in reliance upon the advice of
such counsel, accountants or experts; (ii) makes no warranty or representation
to any Liquidity Bank and shall not be responsible to any Liquidity Bank for any
statements, warranties or representations made in or in connection with this
Agreement, any other Transaction Document or any other document furnished
pursuant hereto or thereto or in connection herewith or therewith; (iii) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement, any other
Transaction Document or any other document furnished pursuant hereto or thereto
or in connection herewith or therewith, on the part of any party hereto or
thereto or to inspect the property (including the books and records) of BAFC,
the Guarantor or any other Program Party; (iv) shall not be responsible to any
Liquidity Bank for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any other Transaction
Document or any other instrument or document furnished pursuant hereto or
thereto; (v) shall incur no liability under or in respect of this Agreement, any
other Transaction Document or any other document furnished pursuant hereto or
thereto or in connection herewith or therewith, by acting upon or relying upon
any notice, consent, certificate or other instrument or writing or telephonic
instruction, or notices to the extent authorized herein or therein believed by
it to be genuine and sent by the proper party or parties; and (vi) may deem and
treat the payee of any Liquidity Loan Note as the owner thereof for all purposes
hereof unless and until a notice of the assignment or transfer thereof
satisfactory to the Administrative Agent signed by such payee shall have been
filed with the Administrative Agent.

 

Each Liquidity Bank hereby represents that it has, independently and without
reliance on the Administrative Agent or any other Liquidity Bank, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of the financial risks and other risks involved in the transactions
contemplated hereunder and under the Transaction Documents and of the financial
condition and affairs of BAFC, the Guarantor and the other Program Parties, and
the adequacy of the security granted to the Liquidity Banks under the Security
Agreement and its own decision to enter into this Agreement and the Security
Agreement and the transactions contemplated hereby and thereby and agrees that
it will, independently and without reliance upon the Administrative Agent or any
other Liquidity Bank, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own appraisals and decisions
in taking or not taking action under this Agreement or the Security Agreement. 
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by BAFC, the Guarantor or any other Program Party of
this Agreement, the other Transaction Documents or any other document referred
to or provided for herein or therein or to make inquiry of, or to inspect the
properties or books of BAFC, the Guarantor or other Program Parties.  Except for
notices, reports and other documents and information expressly required to be
furnished to the Liquidity Banks by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide

 

44

--------------------------------------------------------------------------------


 

any Liquidity Bank with any credit or other information concerning BAFC, the
Guarantor or other Program Parties which may come into the possession of the
Administrative Agent.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Series 2000-1 Early Amortization Event, Potential Series 2000-1
Early Amortization Event, Mandatory CP Wind-Down Event or Mandatory Liquidation
Event unless the Administrative Agent has received written notice from a
Liquidity Bank, the Servicer, the Company, the Guarantor or BAFC referring to
this Agreement, describing such Series 2000-1 Early Amortization Event,
Potential Series 2000-1 Early Amortization Event, Mandatory CP Wind-Down Event
or Mandatory Liquidation Event and stating that such notice is a “Notice of
Series 2000-1 Early Amortization Event,” “Notice of Potential Series 2000-1
Early Amortization Event,” “Notice of Mandatory CP Wind-Down Event” or “Notice
of Mandatory Liquidation Event,” as the case may be.  In the event that the
Administrative Agent receives such a notice of the occurrence of a Series 2000-1
Early Amortization Event, Mandatory CP Wind-Down Event, Potential Series 2000-1
Early Amortization Event or Mandatory Liquidation Event, the Administrative
Agent shall promptly give notice thereof to the Liquidity Banks.  The
Administrative Agent shall take such action with respect to such Series 2000-1
Early Amortization Event, Potential Series 2000-1 Early Amortization Event or
Mandatory Liquidation Event as shall be reasonably directed by the Majority
Liquidity Banks; provided that, if the Administrative Agent has not yet received
such directions from the Majority Liquidity Banks after using reasonable efforts
to receive such directions, the Administrative Agent may (but shall not be
obligated to) take such action or refrain from taking such action, with respect
to such Series 2000-1 Early Amortization Event, Potential Series 2000-1 Early
Amortization Event or Mandatory Liquidation Event as it shall deem advisable in
the best interests of the Liquidity Banks.

 

Each Liquidity Bank hereby agrees, in the ratio that such Liquidity Bank’s
Percentage of the Aggregate Liquidity Commitment hereunder bears to the
Aggregate Liquidity Commitment, to indemnify and hold harmless the
Administrative Agent and its directors, officers, agents and employees, from and
against any and all losses, liabilities (including liabilities for penalties),
actions, suits, judgments, demands, damages, settlements, costs and expenses of
any kind whatsoever (including, without limitation, fees and expenses of
attorneys, accountants and experts) incurred or suffered by the Administrative
Agent in its capacity as Administrative Agent hereunder as a result of any
action taken or omitted to be taken by the Administrative Agent in such capacity
or otherwise incurred or suffered by, made upon, or assessed against the
Administrative Agent in such capacity; provided, that no Liquidity Bank shall be
liable for any portion of any such losses, liabilities (including liabilities
for penalties), actions, suits, judgments, demands, damages, settlements, costs
or expenses determined, in the final judgment of a court of competent
jurisdiction, to be attributable to gross negligence or willful misconduct on
the part of the Administrative Agent.  Without limiting the generality of the
foregoing, each Liquidity Bank hereby agrees, in the ratio aforesaid, to
reimburse the Administrative Agent promptly following its demand for any
out-of-pocket expenses (including, without limitation, attorneys’ fees and
expenses) incurred by the Administrative Agent or its directors, officers,
agents and employees hereunder or under the Security Agreement, and not

 

45

--------------------------------------------------------------------------------


 

promptly reimbursed to the Administrative Agent by BAFC.  Each Liquidity Bank’s
obligations under this paragraph shall survive the termination of this Agreement
and the discharge of BAFC’s obligations hereunder.

 

The Administrative Agent shall be entitled to rely on any communication,
instrument, paper or other document believed by it to be genuine and correct and
to have been signed or sent by the proper Person or Persons.  With respect to
its share of liability under this Agreement, JPMorgan Chase or any successor
agent, if a Liquidity Bank, shall have the same rights, power, remedies and
privileges as any other Liquidity Bank and may exercise the same as though it
were not the administrative agent of the Liquidity Banks hereunder.

 

SECTION 10.02                                      Resignation of the
Administrative Agent.  The Administrative Agent may, at any time upon at least
forty-five (45) days’ prior written notice to BAFC, the Servicer, the Guarantor,
the Collateral Agent, the Letter of Credit Agent, the Liquidity Banks and the
Depositary, and the Administrative Agent will at the direction of the Majority
Liquidity Banks, resign as Administrative Agent; provided, however, that, in
either case, the resignation of the Administrative Agent shall not be effective
until the Majority Liquidity Banks shall have agreed to the appointment of
another Liquidity Bank to perform the duties of the Administrative Agent
hereunder, such replacement shall have accepted such appointment and the Letter
of Credit Agent shall have delivered to the successor Administrative Agent, in
exchange for the outstanding Letter of Credit held by the predecessor
Administrative Agent, a substitute Letter of Credit in accordance with the terms
of Section 2.01(b) of the Letter of Credit Reimbursement Agreement and the
Letter of Credit.  In the event of such resignation, the Majority Liquidity
Banks shall as promptly as practicable appoint a successor agent to replace the
Administrative Agent; provided that such successor agent shall be a Liquidity
Bank under this Agreement.  If the Majority Liquidity Banks have not appointed a
successor agent within forty-five (45) days of the Administrative Agent’s
resignation notice, the resigning Administrative Agent shall appoint a
successor.  Notwithstanding the resignation of the Administrative Agent
hereunder, the provisions of Section 10.01 hereof shall continue to inure to the
benefit of the Administrative Agent in respect of any action taken or omitted to
be taken by the Administrative Agent in its capacity as such while it was such
under this Agreement.

 

SECTION 10.03                                      Obligations Several.  The
obligations of the Liquidity Banks hereunder are several, and neither the
Administrative Agent nor any Liquidity Bank shall be responsible for the
obligation of any other Liquidity Bank hereunder, nor will the failure of any
Liquidity Bank to perform any of its obligations hereunder relieve the
Administrative Agent or any other Liquidity Bank from the performance of its
obligations hereunder.  Nothing contained in this Agreement, and no actions
taken by the Liquidity Banks or the Administrative Agent pursuant hereto or in
connection with the Liquidity Commitment shall be deemed to constitute the
Liquidity Banks, together or with the Administrative Agent, a partnership,
association, joint venture or other entity.

 

SECTION 10.04                                      Multiple Capacities. 
JPMorgan Chase is serving in the following capacities for the benefit of BAFC: 
Administrative Agent, Liquidity Bank and

 

46

--------------------------------------------------------------------------------


 

Depositary.  The Liquidity Banks agree that with respect to the obligations of
the Liquidity Banks to lend under the Liquidity Agreement, the Liquidity Loans
made by the Liquidity Banks and the Liquidity Loan Notes issued to such
Liquidity Banks, and with respect to the obligations of JPMorgan Chase as
Administrative Agent and Depositary, JPMorgan Chase shall have the same rights
and powers under any Transaction Document as any other Program Party, and may
exercise the same as though it were not performing such duties specified herein
and therein; and the terms “Liquidity Banks,” “Majority Liquidity Banks,”
“holders of Liquidity Loans Notes,” or any similar terms shall, unless the
context clearly otherwise indicates, include JPMorgan Chase in its individual
capacity.  JPMorgan Chase may accept deposits from, lend money to, and generally
engage in any kind of banking, trust or other business with any Program Party or
any of their Affiliates as if it were not performing the duties specified
herein, and may accept fees and other consideration from any Program Party or
any of their Affiliates for services in connection with any Transaction Document
and otherwise without having to account for the same to any other Program
Party.  The Liquidity Banks expressly waive any conflict of interest or any
similar claims against JPMorgan Chase arising solely out of such multiple roles
of JPMorgan Chase.  JP Morgan Chase as a Liquidity Bank, the Administrative
Agent and the Depositary shall have the same rights, powers, remedies and
privileges as any Program Party and may exercise the same as though it were not
acting in multiple capacities in connection with the Transaction Documents.

 

SECTION 10.05                                      Agent Communications.  The
Administrative Agent shall provide to each Liquidity Bank a copy of each
material report, certificate, statement or other communication required to be
delivered to it under the Transaction Documents and which has not been delivered
to the Liquidity Banks; provided, that posting by the Administrative Agent to
Intralinks or to a similar electronic distribution location shall satisfy the
requirements of this Section.

 

SECTION 10.06                                      Documentation Agents, Lead
Arranger, Bookrunner and Syndication Agents.  Neither the Documentation Agents,
the Lead Arranger, the Bookrunner nor the Syndication Agent shall have any
duties or responsibilities hereunder in its capacity as such.  Neither the
Documentation Agents, the Lead Arrangers, the Bookrunners nor the Syndication
Agents shall have or be deemed to have any fiduciary relationship with any
Liquidity Bank.

 

ARTICLE XI

 

MISCELLANEOUS

 

SECTION 11.01                                      Computations.  All
computations of interest and fees hereunder and under each Liquidity Loan Note
shall be made on the basis of the actual number of days elapsed over a year of
360 (or with respect to the computation of interest on Prime Rate Liquidity
Loans, 365 or 366, as the case may be) days.

 

SECTION 11.02                                      Exercise of Rights.  No
failure or delay on the part of the Administrative Agent or any Liquidity Bank
to exercise any right, power or privilege under this Agreement and no course of
dealing between BAFC and the Administrative Agent or any

 

47

--------------------------------------------------------------------------------


 

Liquidity Bank shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under this Agreement preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.  The rights and remedies herein expressly provided are cumulative
and except to the extent limited under this Agreement not exclusive of any
rights or remedies which the Administrative Agent or any Liquidity Bank would
otherwise have pursuant to law or equity.  No notice to or demand on any party
in any case shall entitle such party to any other or further notice or demand in
similar or other circumstances, or constitute a waiver of the right of the other
party to any other or further action in any circumstances without notice or
demand.

 

SECTION 11.03                                      Amendment and Waiver. 
(a) Any provision of any Commercial Paper Program Document to which neither the
Administrative Agent nor the Liquidity Banks are parties, may be amended,
waived, supplemented, restated, discharged or terminated (i) to cure any
ambiguity, (ii) to correct any defective provisions or (iii) to add any other
provisions with respect to matters or questions arising thereunder, which
provisions shall not be inconsistent with any other provisions thereof, without
the consent of the Administrative Agent or the Liquidity Banks; provided such
amendment, waiver, supplement or restatement, does not affect BAFC’s ability to
perform its obligations hereunder in any material adverse respect; and provided,
further, that the Administrative Agent shall have received prior notice thereof
together with copies of any documentation related thereto.  Any other amendment,
waiver, supplement or restatement of a provision of a Commercial Paper Program
Document (including any exhibit thereto) shall require the written consent of
the Administrative Agent (acting at the direction of the Majority Liquidity
Banks), the Letter of Credit Agent and BAFC; provided that any such amendment
relating to the extension of the L/C Expiration Date may be made with the prior
written consent of the Administrative Agent, but without the consent of the
Liquidity Banks; provided further, that no such amendment of (a) this
Section 11.03, or (b) the definition of Majority Liquidity Banks may be made
without the prior written consent of the Administrative Agent acting at the
direction of all the Liquidity Banks; provided further, that no change relating
to (w) any provision requiring the ratable funding of Liquidity Loans or the
ratable sharing of payments or setoffs, (x) increasing the amount of the
Aggregate Liquidity Commitment or any Liquidity Bank’s Liquidity Commitment or
decreasing the principal amount of any Liquidity Loan, (y) reducing any fees or
commissions with respect to, or reducing the interest rates of any Liquidity
Loans, or (z) the extension of the Liquidity Commitment Expiration Date, may be
made without the prior written consent of all the Liquidity Banks adversely
affected by such change; provided further, that any provisions relating to
release of the Assigned Collateral, any change with respect to the amount of the
Letter of Credit Commitment (other than as permitted by Section 2.01(e) of the
Letter of Credit Reimbursement Agreement) or forgiveness of debt, may only be
amended, waived, supplemented or restated with the written consent of BAFC and
all the Secured Parties, with the exception of the Commercial Paper Holders; and
provided further, that the amount of any Liquidity Bank’s Liquidity Commitment
shall not be changed without the consent of such affected Liquidity Bank. 
Notwithstanding the preceding sentence of this Section 11.03, any provision of
any Commercial Paper Program Document which by its terms requires the written
consent of all (or a specified Percentage of) the

 

48

--------------------------------------------------------------------------------


 

Liquidity Banks, shall not be amended, waived, supplemented or restated without
the prior written consent of all (or such specified Percentage of) such
Liquidity Banks.

 

(b)                                 Any provision of any other Transaction
Document (other than any Commercial Paper Program Document) may be amended,
waived, supplemented, restated, discharged or terminated with ten (10) Business
Days’ prior written notice to the Administrative Agent, but without the consent
of the Administrative Agent or the Liquidity Banks; provided such amendment,
waiver, supplement or restatement does not (i) render the Series 2000-1 VFC
Certificate subordinate in payment to any other Series under the Trust or
otherwise adversely discriminate against the Series 2000-1 VFC Certificate
relative to any other Series under the Trust, (ii) reduce in any manner the
amount of, or delay the timing of, distributions which are required to be made
on or in respect of the Series 2000-1 VFC Certificate, (iii) change the
definition of, the manner of calculating, or in any way the amount of, the
interest of BAFC in the assets of the Trust, (iv) change the definitions of
“Eligible Loan”, “Eligible Obligor”, “Series 2000-1 Allocated Loan Amount”,
“Series 2000-1 Invested Amount” or “Series 2000-1 Target Loan Amount” or, to the
extent used in such definitions, other defined terms used in such definitions,
(v) result in a Mandatory Liquidation Event, (vi) amend Section 15 or 17 of the
Guaranty, (vii) release the Guarantor, (viii) change any provision of the
Guaranty (other than as described in clause (vi) or (vii) above) which adversely
affects the rights or interest of the Liquidity Banks under the Guaranty in any
material respect, (ix) change the ability of the Trustee to declare the
Purchased Loans to be immediately due and payable or the ability of the
Administrative Agent or the Majority Liquidity Banks to directly or indirectly
require the Trustee to do so, (x) increase the Series 2000-1 Maximum Invested
Amount, or (xi) effect any amendment that would cause or permit (A) the
Series 2000-1 Invested Amount to exceed the Series 2000-1 Maximum Invested
Amount, (B) the Series 2000-1 Target Loan Amount to exceed the Series 2000-1
Allocated Loan Amount or (C) the Credits Outstanding to exceed the Aggregate
Available Liquidity Commitment.  Any amendment, waiver, supplement or
restatement of a provision of a Transaction Document (including any exhibit
thereto) of the type described in (x) clauses (i), (ii), (iii), (iv), (v),
(viii), (ix), (x) or (xi) in the proviso above shall require the written consent
of the Administrative Agent acting at the direction of the Majority Liquidity
Banks, (y) clause (vi) above shall require the written consent of the
Administrative Agent acting at the direction of all the Liquidity Banks, and
(z) clause (vii) above shall require the written consent of all the Secured
Parties, with the exception of the Commercial Paper Holders.  Notwithstanding
the foregoing, the Administrative Agent shall not be bound by any amendment,
waiver, supplement or restatement of the Transaction Documents which affects the
rights or duties of the Administrative Agent under any of the Transaction
Documents unless the Administrative Agent shall have given its prior written
consent thereto.  BAFC shall send written notice of any change to any
Transaction Document to each Series 2000-1 Rating Agency.  The Servicer shall
provide a copy of any change to the Transaction Documents or the form of Loan
Documents to the Administrative Agent.  No change to any Transaction Document
(other than the Loan Documents) will become effective until (i) prior written
notice is given to the Series 2000-1 Rating Agencies and (ii) if such amendment
is material, the Rating Agency Condition is satisfied with respect to the
Commercial Paper issued by BAFC.

 

49

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding Sections 11.03(a) and (b),
the Liquidity Commitments and Percentages of any Defaulting Liquidity Bank that
is not a Performing Liquidity Bank shall be disregarded for all purposes of any
determination of whether the Majority Liquidity Banks have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
Sections 11.03(a) and (b)), provided that any waiver, amendment or modification
requiring the consent of all Liquidity Banks or each affected Liquidity Bank
shall require the consent of such Defaulting Liquidity Bank.

 

SECTION 11.04                                      Expenses and Indemnification.

 

(a)                                  BAFC shall pay all reasonable out-of-pocket
costs and expenses of the Administrative Agent incurred in connection with the
preparation, execution, delivery, syndication, amendment, modification and
waiver of, and of the Administrative Agent and each Liquidity Bank in connection
with the enforcement of and preservation of rights under, this Agreement, the
other Transaction Documents and the making and repayment of the Liquidity Loans,
including the fees and out-of-pocket expenses of counsel to the Administrative
Agent and, if applicable, the Liquidity Banks; and shall reimburse the
Administrative Agent for the reasonable fees and out-of-pocket expenses of
counsel and other third party providers of services to the Administrative Agent
in connection with any amendments, supplements or waivers to this Agreement.

 

(b)                                 BAFC agrees to indemnify and hold harmless
the Administrative Agent and each Liquidity Bank and each director, officer,
employee, affiliate or agent thereof (each, an “Indemnified Party”) from and
against any and all claims, losses, liabilities (including liabilities for
penalties), actions, suits, judgments, demands, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
whatsoever which such Indemnified Party may incur (or which may be claimed
against such Indemnified Party) by reason of or in connection with the
Transaction Documents or any transactions contemplated thereby, except to the
extent that any such claims, losses, liabilities (including liabilities for
penalties), actions, suits, judgments, demands, damages, costs or expenses are
determined, in a final judgment of a court of competent jurisdiction, to result
from the willful misconduct or gross negligence of such Indemnified Party.  The
foregoing indemnity shall include any claims, losses, liabilities, (including
liabilities for penalties) actions, suits, judgments, demands, damages, costs or
expenses to which the Administrative Agent or the Liquidity Banks may become
subject under the Securities Act, the Securities Exchange Act of 1934, as
amended, or other federal or state law or regulation arising out of or based
upon any untrue statement or alleged untrue statement of a material fact in any
private placement memorandum, offering memorandum or other material provided to
investors and prospective investors in connection with offers and sales of the
Commercial Paper or any amendments thereof or supplements thereto or arising out
of, or based upon, the omission or the alleged omission to state a material fact
necessary to make the statements in such private placement memorandum, offering
memorandum or other material, or any amendment thereof or supplement thereto, in
light of the circumstances in which they

 

50

--------------------------------------------------------------------------------


 

were made, not misleading, provided, however, that BAFC will not be liable in
any such case to the extent that any such losses, liabilities (including
liabilities for penalties), actions, suits, judgments, demands, damages, costs
or expenses arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact made therein in conformity with written
information furnished to BAFC by or on behalf of such Indemnified Party
specifically for use in connection with the preparation thereof.  Payment of
indemnification obligations by BAFC is to be made from available moneys in
accordance with and subject to Articles 5 and 6 of the Security Agreement.

 

(c)                                  All obligations provided for in this
Section 11.04 shall survive any termination of this Agreement.

 

SECTION 11.05                                      Successors and Assigns.

 

(a)                                  This Agreement shall bind, and the benefits
hereof shall inure to, BAFC, the Administrative Agent, the Liquidity Banks and
their respective successors and assigns; provided that (i) BAFC may not transfer
or assign any or all of its rights and obligations hereunder without the prior
written consent of the Guarantor, the Administrative Agent and all of the
Liquidity Banks and (ii) any attempted assignment or transfer by BAFC without
such consent shall be null and void; provided further, that no Liquidity Bank
shall assign any of its rights and obligations hereunder, including its rights
under the Liquidity Loan Note, to any Person unless (i) the prior written
consent of the Administrative Agent and, prior to a Mandatory Liquidation Event,
the Guarantor (which shall not be unreasonably withheld and shall be deemed to
have been given if BAFC has not responded to a proposed assignment within five
(5) Business Days following its receipt of notice of such proposed assignment),
shall have been obtained, unless such assignment is made to an Affiliate of the
Liquidity Bank or another Liquidity Bank in which case only the consent of the
Administrative Agent shall be required (such consent not to be unreasonably
withheld) or to an Approved Fund; (ii) prior to the effective date of such
assignment, such Person executes and delivers to BAFC the Assignment and
Assumption Agreement substantially in the form of Exhibit B hereto (each an
“Assignment and Assumption Agreement”) to the effect that such Person agrees to
be bound by the provisions of this Agreement (including the agreement set forth
in Sections 11.12 and 11.17 hereof); (iii) such Liquidity Bank assigns an amount
equal to no less than $5,000,000 (or such Liquidity Bank’s entire Liquidity
Commitment if less than $5,000,000) to the assignee; (iv) BAFC obtains a letter
from each Series 2000-1 Rating Agency then rating the Commercial Paper to the
effect that the assignment will not result in the downgrading or withdrawal of
the rating assigned to the Commercial Paper; and (v) such Person delivers to
BAFC and the Administrative Agent the forms described in Sections 4.06(e) and
(f) (x) on or prior to execution of any such assignment and (y) upon the
occurrence of any event which would require the amendment or resubmission of any
such form previously provided hereunder; provided further that no Liquidity Bank
shall assign any of its rights and obligations hereunder, to BAFC or any of its
Affiliates or a natural person.  Notwithstanding any such assignment, (i) the
Depositary shall have no

 

51

--------------------------------------------------------------------------------


 

obligation to communicate with any such assignee when requesting a Liquidity
Loan hereunder but shall communicate any such request to the Administrative
Agent as if such assignment had not been made and (ii) all payments hereunder
shall be made directly to the Administrative Agent as if no such assignment had
occurred.

 

(b)                                 Notwithstanding the foregoing and subject to
subsection 11.05(c) below, each Liquidity Bank may at any time grant
participations in, or otherwise transfer to, any other financial institution (a
“Participant”) any Liquidity Loan or Liquidity Loans.  In connection with any
such transfer, each such Liquidity Bank, at its sole discretion, shall be
entitled to distribute to any Participant or potential Participant any
information furnished to such Liquidity Bank pursuant to this Agreement provided
the requirements of Section 11.17 hereof are met.  Each Liquidity Bank hereby
acknowledges and agrees that any such disposition will not alter or affect such
Liquidity Bank’s direct obligations to BAFC hereunder, and that BAFC shall have
no obligation to have any communication or relationship with any Participant in
order to enforce such obligation of any such Liquidity Bank to BAFC hereunder. 
Notwithstanding the foregoing sentence, it is understood and agreed that any
Liquidity Bank may enter into a participation agreement with a Participant that
may provide that such Liquidity Bank will not agree to any amendment,
supplement, modification or waiver described in the second proviso to the second
sentence of Section 11.03 or related to forgiveness of debt without the consent
of such Participant.  Each Liquidity Bank shall promptly notify BAFC in writing
of the identity and interest of each Participant upon any such disposition.  The
provisions of Section 4.05, Section 4.06 and Section 11.12 hereof shall apply to
any direct or indirect Participant provided that no Participant shall be
entitled to receive any greater amount pursuant to any such Section than the
transferor Liquidity Bank would have been entitled to receive in respect of the
amount of the participation transferred by such transferor Liquidity Bank to
such Participant had no such transfer occurred, provided further that no
Participant shall be entitled to the benefits of Section 4.06 unless such
Participant complies with Sections 4.06(e) and (f) as if it were a Liquidity
Bank.  Each Liquidity Bank that sells a participation shall, on behalf of BAFC,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Liquidity Loans or other obligations under this Agreement (the
“Participant Register”); provided that no Liquidity Bank shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Liquidity Commitments or Liquidity Loans or its
other obligations under any Transaction Document) except to the extent that such
disclosure is necessary to establish that such Liquidity Commitment or Liquidity
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive, in the absence of manifest error, and such Liquidity Bank,
the Administrative Agent and each party to this Agreement shall treat each
person whose name is recorded in the Participant Register pursuant to the terms
hereof as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.

 

52

--------------------------------------------------------------------------------


 

(c)                                  With respect to any assignment or
participation pursuant to this Section 11.05, the Liquidity Banks shall not be
permitted to distribute any documents or other information to any potential
assignee, Participant, or any Person with whom such Liquidity Bank enters into a
securitization, hedge transaction or otherwise in relation to any transaction in
which payments are made by reference to this Agreement or to any obligor under
this Agreement (such Person, an “Other Person”), unless each such assignee,
Participant or Other Person shall first agree in writing that such documents and
other information are accepted by it in accordance with the provisions of
Section 11.17 hereof.

 

(d)                                 For avoidance of doubt, the parties to this
Agreement acknowledge that the provisions of this subsection concerning
assignments of the Liquidity Loans and Liquidity Loan Notes relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests, including, without limitation, any pledge or
assignment by a Liquidity Bank of any Liquidity Loan Note or any part of the
Liquidity Loans to any Federal Reserve Bank or any other central bank in
accordance with applicable law; provided that any sale or foreclosure of any
assignment for security shall be subject to the other provisions of this
subsection relating to absolute assignments.

 

(e)                                  Notwithstanding anything to the contrary
contained herein, any Liquidity Bank (a “Granting Bank”) may grant to a special
purpose funding vehicle (a “SPC”), identified as such in writing from time to
time by the Granting Bank to the Administrative Agent and BAFC, the option to
provide to BAFC or the Depositary in accordance with Section 3.01 all or any
part of any Liquidity Loan that such Granting Bank would otherwise be obligated
to make to BAFC or the Depositary pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any
Liquidity Loan, (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Liquidity Loan, the Granting Bank shall
be obligated to make such Liquidity Loan pursuant to the terms hereof.  The
making of a Liquidity Loan by an SPC hereunder shall utilize the Liquidity
Commitment of the Granting Bank to the same extent, and as if, such Liquidity
Loan were made by such Granting Bank.  Each party hereto hereby agrees that no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Bank).  In
furtherance of the foregoing, each party hereby agrees (which agreement shall
survive the termination of this Agreement) that, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
or other senior indebtedness of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof.  In addition, notwithstanding
anything to the contrary contained in this Section 11.05, any SPC may (i) with
notice to, but without the prior written consent of, BAFC and the Administrative
Agent and without paying any processing fee therefore, assign all or a portion
of its interest in any Liquidity Loan to the Granting Bank or to any financial
institutions (consented to by BAFC and the Administrative Agent) providing

 

53

--------------------------------------------------------------------------------


 

liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Liquidity Loans and (ii) disclose on a confidential
basis any non-public information relating to its Liquidity Loans to any rating
agency, commercial paper dealer or provider of any surety, guarantee or credit
or liquidity enhancement to such SPC.  This Section may not be amended without
the written consent of the SPC.

 

(f)                                    The Administrative Agent shall, on behalf
of BAFC, maintain at its Notice Address a copy of each Assignment and Acceptance
Agreement delivered to it and a register (the “Register”) for the recordation of
the names and addresses of the Liquidity Banks and the Liquidity Commitment of,
and the principal amount (and stated interest) of the Liquidity Loans owing to,
each Liquidity Banks from time to time, which Register shall be made available
to BAFC and any Liquidity Bank upon reasonable request.  The entries in the
Register shall be conclusive, in the absence of manifest error, and BAFC, the
Administrative Agent and the Liquidity Banks shall treat each Person whose name
is recorded in the Register as the owner of the Liquidity Loans and any
Liquidity Notes evidencing the Liquidity Loans recorded therein for all purposes
of this Agreement.  Any assignment of any Liquidity Loan, whether or not
evidenced by a Liquidity Note, shall be effective only upon appropriate entries
with respect thereto being made in the Register (and each Liquidity Note shall
expressly so provide).  Any assignment or transfer of all or part of a Liquidity
Loan evidenced by a Liquidity Note shall be registered on the Register only upon
surrender for registration of assignment or transfer of the Liquidity Note
evidencing such Liquidity Loan, accompanied by a duly executed Assignment and
Acceptance Agreement, and thereupon one or more new Liquidity Notes shall be
issued to the designated assignee.

 

SECTION 11.06                                      Notices, Requests, Demands. 
Except where telephonic instructions or notices are authorized herein to be
given, all notices, demands, instructions and other communications required or
permitted to be given to or made upon any party hereto shall be in writing and
shall be personally delivered or sent by registered, certified or express mail
(or other overnight courier service), postage prepaid, return receipt requested,
or by facsimile transmission, and shall be deemed to be given for purposes of
this Agreement on the day that such writing is delivered or sent to the intended
recipient thereof in accordance with the provisions of this Section.  Unless
otherwise specified in a notice sent or delivered in accordance with the
foregoing provisions of this Section, notices, demands, instructions and other
communications in writing shall be given to or made upon the respective parties
hereto at their respective Notice Addressees (or to their respective facsimile
transmission numbers), and, in the case of telephonic instructions or notices,
by calling the telephone number or numbers indicated for such party.

 

If to a Liquidity Bank other than the Administrative Agent, notice shall be made
in accordance with the information set forth with respect to each Liquidity Bank
on the signature page hereto.

 

54

--------------------------------------------------------------------------------


 

SECTION 11.07                                      Survival.  All
representations and warranties contained in Article IX shall survive the
execution and delivery of this Agreement and each Liquidity Loan Note and shall
continue only so long as and until such time as all indebtedness hereunder and
under Commercial Paper and the Liquidity Loan Notes shall have been paid in full
and the Liquidity Banks no longer have any Liquidity Commitment hereunder.  The
provisions of Sections 4.05, 4.06, 10.01, 11.04 and 11.12 hereof shall also
survive termination of this Agreement.

 

SECTION 11.08                                      GOVERNING LAW.  THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND
UNDER EACH LIQUIDITY LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 11.09                                      Counterparts.  This Agreement
may be executed in any number of copies, and by the different parties hereto on
the same or separate counterparts, each of which shall be deemed to be an
original instrument.

 

SECTION 11.10                                      Setoff.  In addition to any
rights now or hereafter granted under applicable law and not by way of
limitation of any such rights, upon the occurrence of a Mandatory Liquidation
Event, each Liquidity Bank is hereby authorized at any time or from time to
time, without notice to BAFC or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and apply any and all
deposits (general or special) and any other indebtedness at any time held or
owing by such Liquidity Bank to or for the credit or the account of BAFC against
and on account of the obligations and liabilities of BAFC to such Liquidity Bank
under this Agreement and the Liquidity Loan Notes, including, without
limitation, all claims of any nature or description arising out of or connected
with this Agreement or the Liquidity Loan Notes, irrespective of whether or not
such Liquidity Bank shall have made any demand hereunder and although said
obligations, liabilities or claims, or any of them, shall be contingent or
unmatured; provided, however, that the rights of the Administrative Agent and
the Liquidity Banks to the Collateral Accounts shall be governed by the Security
Agreement.

 

If any Liquidity Bank, whether by setoff or otherwise, has payment made to it
upon its Liquidity Loans (other than payments received pursuant to Sections
4.03(c)(ii), 4.05, 4.06 or 11.04) in a greater proportion than that received by
any other Liquidity Bank, such Liquidity Bank agrees, promptly upon demand, to
purchase a portion of the Liquidity Loans held by the other Liquidity Banks so
that after such purchase each Liquidity Bank will hold its ratable proportion of
Liquidity Loans.

 

SECTION 11.11                                      Further Assurances.  BAFC
agrees to do such further acts and things and to execute and deliver to the
Administrative Agent such additional assignments, agreements, powers and
instruments, as the Administrative Agent may reasonably require or reasonably
deem advisable to carry into effect the purposes of this Agreement or to better
assure and confirm unto the Administrative Agent its rights, powers and remedies
hereunder.

 

55

--------------------------------------------------------------------------------


 

SECTION 11.12                                      WAIVERS OF JURY TRIAL.  BAFC,
THE ADMINISTRATIVE AGENT AND THE LIQUIDITY BANKS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

 

SECTION 11.13                                      No Bankruptcy Petition
Against BAFC; Liability of BAFC.

 

(a)                                  Each of the Administrative Agent, Liquidity
Banks and the Participants hereby covenants and agrees that, prior to the date
which is one year and one day after the payment in full of all outstanding
Commercial Paper, it will not institute against, or join with or assist any
other Person in instituting against, BAFC, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any Applicable Insolvency Laws.  This Section 11.13 shall survive the
termination of this Agreement.

 

(b)                                 Notwithstanding any other provision hereof
or of any other Transaction Documents, the sole remedy of the Administrative
Agent, any Liquidity Bank or any other Person in respect of any obligation,
covenant, representation, warranty or agreement of BAFC under or related to this
Agreement or any other Transaction Document shall be against the assets of
BAFC.  Neither the Administrative Agent, nor any Liquidity Bank nor any other
Person shall have any claim against BAFC to the extent that such assets are
insufficient to meet such obligations, covenant, representation, warranty or
agreement (the difference being referred to herein as a “shortfall”) and all
claims in respect of the shortfall shall be extinguished; provided, however,
that the provisions of this Section 11.13 apply solely to the obligations of
BAFC and shall not extinguish such shortfall for purposes of the obligations of
the Guarantor to any Person under the Guaranty.

 

SECTION 11.14                                      No Recourse Loan.  The
obligations of BAFC under this Agreement, the Liquidity Loan Notes, the
Depositary Agreement, the Security Agreement and all other Transaction Documents
are solely the corporate obligations of BAFC.  No recourse shall be had for the
payment of any amount owing in respect of Liquidity Loans or for the payment of
any fee hereunder or any other obligation or claim arising out of or based upon
this Agreement, the Liquidity Loan Notes, the Depositary Agreement, the Security
Agreement, or any other Transaction Document against any member, employee,
officer, director or incorporator of BAFC.

 

SECTION 11.15                                      Knowledge of BAFC.  BAFC
shall be entitled to assume that no Mandatory Liquidation Event shall have
occurred and be continuing, unless a Responsible Officer of BAFC has actual
knowledge thereof or BAFC has received notice from any Person that such Person
considers that such a Mandatory Liquidation Event has occurred and is
continuing.

 

56

--------------------------------------------------------------------------------


 

SECTION 11.16                                      Descriptive Headings.  The
descriptive headings of the various sections of this Agreement are inserted for
convenience of reference only and shall not be deemed to affect the meaning or
construction of any of the provisions hereof.

 

SECTION 11.17                                      Consent to Jurisdiction and
Service of Process.  The parties irrevocably agree that any legal proceeding in
respect of this Agreement may be brought in the courts of the State of New York
sitting in the Borough of Manhattan or the United States District Court of the
Southern District of New York (collectively, the “Specified Courts”).  The
parties hereby irrevocably submit to the nonexclusive jurisdiction of the state
and federal courts of the State of New York.  The parties hereby irrevocably
waive, to the fullest extent permitted by law, any objection which they may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement brought in any Specified Court, and
hereby further irrevocably waive any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum. 
The parties further irrevocably consent to the service of process out of any of
the Specified Courts in any such suit, action or proceeding by the mailing of
copies thereof by certified mail, return receipt requested, postage prepaid, to
any party at its address as provided in this Agreement or as otherwise provided
by applicable law.  Nothing herein shall affect the right of any party to
commence proceedings or otherwise proceed against any other party in any
jurisdiction or to serve process in any other manner permitted by applicable
law.  The parties hereto agree that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable law.

 

This Section 11.17 shall survive the termination of this Agreement.

 

SECTION 11.18                                      Confidentiality.  Each
Liquidity Bank and the Administrative Agent hereby agree that all knowledge of
information, practices, books, correspondence and records provided to it by BAFC
is to be regarded as confidential information and agrees that (i) it shall
retain in strict confidence and shall use reasonable efforts to ensure that its
representatives retain in strict confidence and will not disclose without the
prior written consent of BAFC any or all of such information, practices, books,
correspondence and records furnished to them and (ii) it will not, and will use
its best efforts to ensure that its representatives will not, make any use
whatsoever (other than for the purposes contemplated by this Agreement and the
other Transaction Documents) of any of such information, practices, books,
correspondence and records without the prior written consent of BAFC, unless
such information is generally available to the public or is required by law,
regulation, court order, stock exchange or by any regulatory authority having
jurisdiction over it, to be disclosed or is disclosed to any credit insurance
provider relating to BAFC and its obligations or to any direct, indirect, actual
or prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to the obligations under this Agreement.

 

SECTION 11.19                                      Final Agreement.  THIS
WRITTEN AGREEMENT AND THE LIQUIDITY LOAN NOTES REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,

 

57

--------------------------------------------------------------------------------


 

CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

SECTION 11.20                                      U.S.A. PATRIOT Act.  Each
Liquidity Bank hereby notifies BAFC that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies BAFC, which information includes the name and address of BAFC and
other information that will allow such Liquidity Bank to identify BAFC in
accordance with the Act.

 

[signature page follows]

 

58

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Ninth Amended and Restated Liquidity Agreement to be duly executed and delivered
as of the date first above written.

 

 

BUNGE ASSET FUNDING CORP.

 

 

 

By:

/s/ Premchand Kanneganti

 

Printed Name:

Premchand Kanneganti

 

Title:

President

 

[Signature Page to Liquidity Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and Liquidity Bank

 

 

 

By:

/s/ Barry Bergman

 

Printed Name:

Barry Bergman

 

Title:

Managing Director

 

[Signature Page to Liquidity Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as Syndication Agent and Liquidity Bank

 

 

 

By:

/s/ Shannon A. Sweeney

 

Printed Name:

Shannon A. Sweeney

 

Title:

Vice President

 

[Signature Page to Liquidity Agreement]

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

as Documentation Agent and Liquidity Bank

 

 

 

By:

/s/ Claudia Zarate

 

Printed Name:

Claudia Zarate

 

Title:

Director

 

 

 

 

By:

/s/ Robert J. Munczinski

 

Printed Name:

Robert J. Munczinski

 

Title:

Managing Director

 

[Signature Page to Liquidity Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as Liquidity Bank

 

 

 

By:

/s/ Rick Adler

 

Printed Name:

Rick Adler

 

Title:

Director

 

[Signature Page to Liquidity Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as Liquidity Bank

 

 

 

By:

/s/ Diane Rolfe

 

Printed Name:

Diane Rolfe

 

Title:

Director

 

[Signature Page to Liquidity Agreement]

 

--------------------------------------------------------------------------------


 

 

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND” NEW
YORK BRANCH,

 

as Liquidity Bank

 

 

 

By:

/s/ Brett Delfino

 

Printed Name:

Brett Delfino

 

Title:

Executive Director

 

 

 

By:

/s/ Peter Glawe

 

Printed Name:

Peter Glawe

 

Title:

Executive Director

 

[Signature Page to Liquidity Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, Cayman Islands Branch,

 

as Liquidity Bank

 

 

 

By:

/s/ Karl Studer

 

Printed Name:

Karl Studer

 

Title:

Director

 

 

 

By:

/s/ Stephan Brechtbuehl

 

Printed Name:

Stephan Brechtbuehl

 

Title:

Assistant Vice President

 

[Signature Page to Liquidity Agreement]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as Liquidity Bank

 

 

 

By:

/s/ Robert J. Devir

 

Printed Name:

Robert J. Devir

 

Title:

Managing Director

 

[Signature Page to Liquidity Agreement]

 

--------------------------------------------------------------------------------


 

 

LLOYDS TSB BANK PLC,

 

as Liquidity Bank

 

 

 

By:

/s/ Jonathan Eng

 

Printed Name:

Jonathan Eng

 

Title:

Vice President

 

 

 

By:

/s/ Charles Foster

 

Printed Name:

Charles Foster

 

Title:

Managing Director

 

[Signature Page to Liquidity Agreement]

 

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK,

 

as Liquidity Bank

 

 

 

By:

/s/ James P. Hughes

 

Printed Name:

James P. Hughes

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Robert K. Reddington

 

Printed Name:

Robert K. Reddington

 

Title:

Credit Documentation Manager

 

[Signature Page to Liquidity Agreement]

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

as Liquidity Bank

 

 

 

By:

/s/ Paul Chisholm

 

Printed Name:

Paul Chisholm

 

Title:

Vice President

 

[Signature Page to Liquidity Agreement]

 

--------------------------------------------------------------------------------


 

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED,

 

as Liquidity Bank

 

 

 

By:

/s/ Robert Grillo

 

Printed Name:

Robert Grillo

 

Title:

Director

 

[Signature Page to Liquidity Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

 

as Liquidity Bank

 

 

 

By:

/s/ Matthias Guillet

 

Printed Name:

Matthias Guillet

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Blake Wright

 

Printed Name:

Blake Wright

 

Title:

Managing Director

 

[Signature Page to Liquidity Agreement]

 

--------------------------------------------------------------------------------


 

 

ING BANK N.V.,

 

as Lender

 

 

 

 

 

 

 

 

By:

/s/ Geert Bierman

 

Printed Name:

Geert Bierman

 

Title:

Director

 

 

By:

/s/ Lars Vriens

 

Printed Name:

Lars Vriens

 

Title:

Managing Director

 

[Signature Page to Liquidity Agreement]

 

--------------------------------------------------------------------------------


 

 

KBC BANK N.V.,

 

as Liquidity Bank

 

 

 

By:

/s/ Katherine S. McCarthy

 

Printed Name:

Katherine S. McCarthy

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Susan M. Silver

 

Printed Name:

Susan M. Silver

 

Title:

Managing Director

 

[Signature Page to Liquidity Agreement]

 

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD.,

 

as Liquidity Bank

 

 

 

By:

/s/ Yasuo Imaizumi

 

Printed Name:

Yasuo Imaizumi

 

Title:

Deputy General Manager

 

[Signature Page to Liquidity Agreement]

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as Liquidity Bank

 

 

 

By:

/s/ Shuji Yabe

 

Printed Name:

Shuji Yabe

 

Title:

Managing Director

 

[Signature Page to Liquidity Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as Liquidity Bank

 

 

 

By:

/s/ David Mahmood

 

Printed Name:

David Mahmood

 

Title:

Managing Director

 

[Signature Page to Liquidity Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Liquidity Bank

 

 

 

By:

/s/ Thomas Martin

 

Printed Name:

Thomas Martin

 

Title:

Senior Vice President

 

[Signature Page to Liquidity Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX Y

 

Liquidity Commitments

Expiration Date: November 17, 2016

 

Banks

 

Percentage of Aggregate
Liquidity Commitment

 

Dollar
Amount

 

JPMorgan Chase Bank, N.A.

 

6.46

%

$

38,750,000

 

Citibank, N.A.

 

6.46

%

$

38,750,000

 

BNP Paribas

 

6.46

%

$

38,750,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

6.46

%

$

38,750,000

 

Barclays Bank PLC

 

5.83

%

$

35,000,000

 

Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland” New
York Branch

 

5.83

%

$

35,000,000

 

Credit Suisse AG

 

5.83

%

$

35,000,000

 

HSBC Bank USA, National Association

 

5.83

%

$

35,000,000

 

Lloyds TSB Bank plc

 

5.83

%

$

35,000,000

 

Standard Chartered Bank

 

5.83

%

$

35,000,000

 

The Royal Bank of Scotland plc

 

5.83

%

$

35,000,000

 

Australia and New Zealand Banking Group Limited

 

4.17

%

$

25,000,000

 

Credit Agricole Corporate and Investment Bank

 

4.17

%

$

25,000,000

 

ING Bank N.V.

 

4.17

%

$

25,000,000

 

KBC Bank N.V.

 

4.17

%

$

25,000,000

 

Mizuho Corporate Bank, Ltd.

 

4.17

%

$

25,000,000

 

Sumitomo Mitsui Banking Corporation

 

4.17

%

$

25,000,000

 

The Bank of Nova Scotia

 

4.17

%

$

25,000,000

 

U.S. Bank National Association

 

4.17

%

$

25,000,000

 

 

 

 

 

 

 

TOTAL

 

100.0

%

$

600,000,000

 

 

--------------------------------------------------------------------------------


 

 

EXHIBIT A to

Liquidity Agreement

 

BUNGE ASSET FUNDING CORP.

 

LIQUIDITY LOAN NOTE

 

$

New York, New York

 

[                          ], 2011

 

FOR VALUE RECEIVED, BUNGE ASSET FUNDING CORP., a Delaware  corporation (“BAFC”),
hereby promises to pay to the order of
                                                             (the “Liquidity
Bank”), in lawful money of the United States of America in immediately available
funds, at the office of the Administrative Agent (as defined in the Liquidity
Agreement referred to below) located at New York, New York, on the Liquidity
Commitment Expiration Date (as defined in the Liquidity Agreement referred to
below) the principal sum of                                                     
or, if less, then the unpaid principal amount of all Liquidity Loans (as defined
in the Liquidity Agreement) made by the Liquidity Bank pursuant to the Liquidity
Agreement.

 

BAFC promises also to pay interest on the unpaid principal amount of each
Liquidity Loan made by the Liquidity Bank in like money at said office from the
date hereof until paid at the rates and at the times provided in Section 3.03 of
the Liquidity Agreement.

 

This Liquidity Loan Note evidences indebtedness incurred under and is subject to
the terms and provisions of and entitled to the benefits of a Ninth Amended and
Restated Liquidity Agreement, dated as of November 17, 2011 (as from time to
time in effect, the “Liquidity Agreement”), among BAFC, certain lenders
(including the Liquidity Bank) and JPMorgan Chase Bank, N.A., as agent for such
lenders (the “Administrative Agent”).  This Note is secured by the Fourth
Amended and Restated Security Agreement dated as of June 28, 2004, as from time
to time in effect, among BAFC, the Administrative Agent, Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank International”, New York Branch, as
Letter of Credit Agent, the Servicer and The Bank of New York, as Collateral
Agent.

 

As provided in the Liquidity Agreement, this Note is subject to voluntary and
mandatory prepayment, in whole or in part.

 

In case a Mandatory Liquidation Event (as defined in the Liquidity Agreement)
shall occur and be continuing, the principal of and accrued interest on this
Liquidity Loan Note may be declared to be due and payable in the manner and with
the effect provided in the Liquidity Agreement.

 

A-1

--------------------------------------------------------------------------------


 

Any assignment of any Liquidity Loan or this Liquidity Loan Note shall be
effective only upon appropriate entries with respect thereto being made in the
Register (as defined in the Liquidity Agreement).

 

BAFC hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

 

 

BUNGE ASSET FUNDING CORP.

 

 

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B to

Liquidity Agreement

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

Reference is made to the Ninth Amended and Restated Liquidity Agreement, dated
as of November 17, 2011 (the “Liquidity Agreement”), among Bunge Asset Funding
Corp., JP Morgan Chase Bank, N.A. as Administrative Agent and the Liquidity
Banks named therein.  Terms defined in the Liquidity Agreement are used herein
with the same meaning.

 

The “Assignor” and the “Assignee” referred to on Annex 1 agree as follows:

 

1.             The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Liquidity Agreement as of the
date hereof equal to the percentage interest specified on Annex 1 of all
outstanding rights and obligations under the Liquidity Agreement.  After giving
effect to such sale and assignment, the Assignee’s Percentage of the Aggregate
Liquidity Commitment and the amount of Liquidity Loans owing to the Assignee
will be as set forth on Annex 1.

 

2.             The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Transaction
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Transaction Documents or any other instrument or
document furnished pursuant thereto; (iii) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Program Party or the performance or observance by any Program Party of any of
its obligations under the Transaction Documents or any other instrument or
document furnished pursuant thereto; and (iv) attaches the Liquidity Loan Note
or Notes held by the Assignor and requests that the Administrative Agent
exchange such Liquidity Loan Note or Notes for a new Liquidity Loan Note or
Notes payable to the order of the Assignee in an amount equal to the Percentage
of the Aggregate Liquidity Commitment assumed by the Assignee pursuant hereto or
new Liquidity Loan Notes payable to the order of the Assignee in an amount equal
to the Percentage of the Aggregate Liquidity Commitment assumed by the Assignee
pursuant hereto and to the order of the Assignor in an amount equal to the
Percentage of the Aggregate Liquidity Commitment retained by the Assignor under
the Liquidity Agreement, respectively, as specified on Annex 1.

 

3.             The Assignee (i) confirms that it has received a copy of the
Liquidity Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent,

 

B-1

--------------------------------------------------------------------------------


 

the Assignor or any other Liquidity Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Liquidity Agreement;
(iii) attaches the letters from each Series 2000-1 Rating Agency required by
subsection 11.05(a)(iv) of the Liquidity Agreement; (iv) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Liquidity Agreement as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; (v) agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of the Liquidity Agreement are required to be performed by it as a
Liquidity Bank (including the obligations set forth at Sections 11.12 and 11.17
of the Liquidity Agreement); and (vi) attaches any tax form required under
Section 4.06(e) or (f) of the Liquidity Agreement.

 

4.             Following the execution of this Assignment and Assumption, it
will be delivered to the Administrative Agent and the Guarantor for acceptance. 
The effective date for this Assignment and Assumption (the “Effective Date”)
shall be the date of acceptance hereof by the Administrative Agent and the
Guarantor, unless otherwise specified on Annex 1.

 

5.             Upon such acceptance by the Administrative Agent and the
Guarantor, as of the Effective Date, (i) the Assignee shall be a party to the
Liquidity Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Liquidity Bank thereunder and
(ii) the Assignor shall, to the extent provided in this Assignment and
Assumption, relinquish its rights and be released from its obligations under the
Liquidity Agreement.

 

6.             Upon such acceptance by the Administrative Agent, from and after
the Effective Date, the Administrative Agent shall make all payments under the
Liquidity Agreement and the Liquidity Loan Notes in respect of the interest
assigned hereby (including, without limitation, all payments of principal,
interest and commitment fees with respect thereto) to the Assignee.  The
Assignor and Assignee shall make all appropriate adjustments in payments under
the Liquidity Agreement and the Liquidity Loan Notes for periods prior to the
Effective Date directly between themselves.

 

7.             This Assignment and Assumption shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

8.             This Assignment and Assumption may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of Annex 1 to this Assignment and Assumption by telecopier shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption.

 

B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Annex 1 to this
Assignment and Assumption to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

B-3

--------------------------------------------------------------------------------


 

ANNEX 1
TO
ASSIGNMENT AND ASSUMPTION

 

Percentage of Aggregate Liquidity Commitment assigned:

 

 

%

 

 

 

 

Assignee’s Percentage of the Aggregate Liquidity Commitment (in Dollars) and
Principal Amount of Liquidity Loan Note payable to Assignee after giving effect
to such sale and assignment:

 

$

 

 

 

 

 

 

Principal Amount of Liquidity Loans payable to Assignee after giving effect to
such sale and assignment:

 

$

—

 

 

 

 

 

Assignor’s Percentage of the Aggregate Liquidity Commitment after giving effect
to such sale and assignment:

 

 

%

 

 

 

 

Assignor’s Percentage of the Aggregate Liquidity Commitment (in Dollars) and
Principal Amount of Liquidity Loan Note payable to Assignor after giving effect
to such sale and assignment:

 

$

 

 

 

 

 

 

Principal Amount of Liquidity Loans payable to Assignor after giving effect to
such sale and assignment:

 

$

—

 

 

--------------------------------------------------------------------------------


 

Effective Date (if other than date of acceptance
by Administrative
Agent):                                                                                                                                                                           
                            , 20

 

 

[                                                        ],

 

as Assignor,

 

 

By

 

 

 

 

Title

 

 

 

 

Dated                       , 20

 

--------------------------------------------------------------------------------


 

 

[                                                        ],

 

as Assignee

 

 

By

 

 

 

 

Title

 

 

 

 

Dated                       , 20

 

Accepted this          day  of                      20

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

By

 

 

 

 

Title

 

 

 

 

Dated                           , 20

 

 

 

 

 

BUNGE LIMITED,

 

as Guarantor

 

 

 

By

 

 

 

 

Title

 

 

 

 

Dated                             , 20

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1 to

Liquidity Agreement

 

FORM OF U.S. TAX COMPLIANCE EXEMPTION CERTIFICATE

(For Non-U.S. Liquidity Banks That Are Not Partnerships For U.S. Federal Income
Tax Purposes)

 

Reference is made to the Ninth Amended and Restated Liquidity Agreement, dated
as of November 17, 2011 (as amended, supplemented or otherwise modified from
time to time, the “Liquidity Agreement”) among BUNGE ASSET FUNDING CORP., a
Delaware corporation (“BAFC”), the several banks and other financial
institutions from time to time parties thereto (the “Liquidity Banks”), and
JPMORGAN CHASE BANK, N.A., as agent for the Liquidity Banks (in such capacity,
the “Administrative Agent”).

 

Pursuant to the provisions of Section 4.06 of the Liquidity Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Liquidity Loan(s) (as well as any Liquidity Loan Note(s) evidencing such
Liquidity Loan(s)) in respect of which it is providing this certificate, (ii) it
is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it
is not a ten percent shareholder of BAFC within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to BAFC as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and BAFC with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform BAFC and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
BAFC and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Liquidity Agreement and
used herein shall have the meanings given to them in the Liquidity Agreement.

 

[NAME OF LIQUIDITY BANK]

By:

 

 

 

Name:

 

Title:

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2 to

Liquidity Agreement

 

FORM OF U.S. TAX COMPLIANCE EXEMPTION CERTIFICATE

 (For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Ninth Amended and Restated Liquidity Agreement, dated
as of November 17, 2011 (as amended, supplemented or otherwise modified from
time to time, the “Liquidity Agreement”) among BUNGE ASSET FUNDING CORP., a
Delaware corporation (“BAFC”), the several banks and other financial
institutions from time to time parties thereto (the “Liquidity Banks”), and
JPMORGAN CHASE BANK, N.A., as agent for the Liquidity Banks (in such capacity,
the “Administrative Agent”).

 

Pursuant to the provisions of Section 4.06 of the Liquidity Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of BAFC within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to BAFC as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Liquidity Bank with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Liquidity
Bank in writing, and (2) the undersigned shall have at all times furnished such
Liquidity Bank with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Liquidity Agreement and
used herein shall have the meanings given to them in the Liquidity Agreement.

 

[NAME OF PARTICIPANT]

By:

 

 

 

Name:

 

Title:

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT C-3 to

Liquidity Agreement

 

FORM OF U.S. TAX COMPLIANCE EXEMPTION CERTIFICATE

 (For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Ninth Amended and Restated Liquidity Agreement, dated
as of November 17, 2011 (as amended, supplemented or otherwise modified from
time to time, the “Liquidity Agreement”) among BUNGE ASSET FUNDING CORP., a
Delaware corporation (“BAFC”), the several banks and other financial
institutions from time to time parties thereto (the “Liquidity Banks”), and
JPMORGAN CHASE BANK, N.A., as agent for the Liquidity Banks (in such capacity,
the “Administrative Agent”).

 

Pursuant to the provisions of Section 4.06 of the Liquidity Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of BAFC
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to BAFC as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Liquidity Bank with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Liquidity Bank and (2) the undersigned shall have
at all times furnished such Liquidity Bank with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Liquidity Agreement and
used herein shall have the meanings given to them in the Liquidity Agreement.

 

[NAME OF PARTICIPANT]

By:

 

 

 

Name:

 

--------------------------------------------------------------------------------


 

 

Title:

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT C-4 to

Liquidity Agreement

 

FORM OF U.S. TAX COMPLIANCE EXEMPTION CERTIFICATE

 (For Non-U.S. Liquidity Banks That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Ninth Amended and Restated Liquidity Agreement, dated
as of November 17, 2011 (as amended, supplemented or otherwise modified from
time to time, the “Liquidity Agreement”) among BUNGE ASSET FUNDING CORP., a
Delaware corporation (“BAFC”), the several banks and other financial
institutions from time to time parties thereto (the “Liquidity Banks”), and
JPMORGAN CHASE BANK, N.A., as agent for the Liquidity Banks (in such capacity,
the “Administrative Agent”).

 

Pursuant to the provisions of Section 4.06 of the Liquidity Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Liquidity Loan(s) (as well as any Liquidity Loan Note(s) evidencing such
Liquidity Loan(s)) in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such Liquidity Loan(s) (as well as any Liquidity Loan Note(s) evidencing such
Liquidity Loan(s)), (iii) with respect to the extension of credit pursuant to
this Liquidity Agreement or any other Transaction Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of BAFC within the meaning of Section 871(h)(3)(B) of the Code and
(v) none of its direct or indirect partners/members is a controlled foreign
corporation related to BAFC as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and BAFC with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform BAFC and the Administrative Agent, and (2) the
undersigned shall have at all times furnished BAFC and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Liquidity Agreement and
used herein shall have the meanings given to them in the Liquidity Agreement.

 

--------------------------------------------------------------------------------


 

[NAME OF LIQUIDITY BANK]

By:

 

 

 

Name:

 

Title:

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------